         Case 6:18-cv-01785-MC               Document 1-2       Filed 10/09/18    Page 1 of 50


                                              9/6/2018 2:25 PM
                                                 18CV39241

  't


  2

  a
  J

  4

  5                    IN THE CIRCUIT COURT OF THE STATE OF OREGON
  6                                     FOR THE COUNTY OF DESCHUTES

  7    WELLNESS HOLDINGS LLC, an Oregon                    Case No.:
       Limited Liability Company,
  8
                                                           CIVI   COMPLAINT
  9                            Plaintifl                   (Breach of Contrac! Equitable Estoppel)

10
                        VS.                             Amount Prayed for: $705,L02.02
11,                                                     Filing Fee: $560 (21.160(1)(c))
       SENTINEL INSURANCE COMPANY,
12     LTD., a foreign corporatiory                     CLAIM NOT SUBJECT TO
13
                                                        MANDATORY ARBITRATION
                               Defendant.
14                                                      DEMAND FOR IURY TRIAL
15

1"6    COMES NOW Wellness Holdings, LLC and alleges:

17                                            General Allegations

18         ,                                          't.

19             Due to the amount prayed for herein this claim is not subject to mandatory

20     arbitration.

21.                                                   2.

22             At all times mentioned, Plaintiff Wellness Holdings, LLC ("Wellness") was and
ZJ     is a Limited Liability Company registered and duly authorized to conduct business in

24     the State of Oregor¡ and was operating a business called "Anjou Spa."

       CIVIL COMPLAINT-       Pag   e   I1


               The                                                                   125 NIW Greeley


       STEELE                                                                      Bend, Oregon 97703
                                                                                   Phone: 541-647-1872
                                                                                    Fax: 541-647-t874
           Law Firm                                                              Email: ngs@steelefìrm,com




                                                                                 Exhibit 2, Page 1 of 50
                                                                                     Notice of Removal
        Case 6:18-cv-01785-MC         Document 1-2       Filed 10/09/18      Page 2 of 50




  1                                                3.

  2           At all times mentioned, Defendant          Sentinel Insurance Company LTD.
  a
  J   ("Sentinel"), is an insurance company domiciled in Connecticut with its principal place

  4   of business in Hartford, Connecticut. At all times mentioned, Sentinel was and                is

  5   registered and duly authorized to conduct business        in the State of Oregon as an
  6   insurance company and conducts regular and sustained business activity in Deschutes

  7   County, Oregon. This Court has jurisdiction over Sentinel because Sentinel transacted

 8    insurance   in Oregon as defined by the Oregon       Insurance Code, ORS 731.146, and

 9    because the claim giving rise    to this lawsuit arose out of risks for which Sentinel
10    provided coverage within Oregon. At'all times mentioned, Sentinel had working for it

11    agents andlor employees, over whom it had control or the right of controf who were

12    acting within the course and scope of their agency and/or employment. Sentinel was

13    vicariously liable, pursuant to the doctrine of respondeat superior, for the acts andlor

1.4   omissions of said agents and/or employees.

15                                                4.

1.6          At all times mentioned, Sentinel issued a poliry of insurance to Wellness bearing
17    policy number 52 SBA TM9882 SC ("the policy"), which, among other times, was in
18    full force and effect from }l4ay 9, 2016 to lll4ay 9, 2017. A true and accurate copy of
19    relevant portions of the policy is attached hereto as Exhibit 1, and fully incorporated

20    herein. The policy was purchased by Wellness while it maintained its principal place of

21"   business in Deschutes County, Oregon.

22                                                5.

23           The policy included, inter øliø, the following insuring provisions:

24    ilt
      CI\4LCOMPLAINT-Pase t2
              The                                                               125 ¡IW Greeþ

      STEE LE
                                                                              Bend, Oregon 97703
                                                                              Phone; 54L-647-1872
                                                                               Faxt 547-647-L814
            Law Firm                                                        Email: ngs@steelefìrm.com




                                                                            Exhibit 2, Page 2 of 50
                                                                                Notice of Removal
             Case 6:18-cv-01785-MC          Document 1-2      Filed 10/09/18     Page 3 of 50




      1,         a.   Sentinel would pay Wellness for direct physical loss of or physical damage

  2                   to covered property at the scheduled premises described in the policy's
  J                   declaration. Under the policy, the scheduled premises described             in the
  4                   declaration was 225 NW Franklin Avenue, Suite 3, Bend, Oregon                97701,

  5                   ("scheduled property"). Under the policy, a covered loss included a fire at

  6                   the scheduled property. Covered property included, but was not limited to,

  7                   business personal property used or owned by Wellness       in connection with
  8                   the operation of its business.

  9              b.   Sentinel would pay Wellness for the actual loss of business income sustained

10                    due to the necessary suspension of its operation during the period of
11.                   restoration. According to the policy, business loss income means the net
12                    income (net profit or loss before income taxes) that would have been earned

13                    if no direct physical loss or physical damage had occurred. Under the policy,

1.4                   operation means the business activities occurring at the scheduled property.

15                    The suspension of operations must be caused by a direct physical loss of or

1.6                   physical damage to property at the scheduled property. Under the policy,
17                    the period of restoration began on the date of direct physical loss or physical

18                    damage caused by, or resulting from, a fire at the scheduled property, and

19                    ended when Wellness'business had resumed at a new permanent location.

20                    Sentinel agreed to pay for loss of business income that occurred within 12

21.                   consecutive months after the date of direct physical loss or physical damage.

22                    However, Wellness also purchased Super Stretch coverage, which provided

23                    coverage   for an additional 90 days of   business income loss after tlire 12-

24                    month period following the fire loss.
           CIVIL COMPLAINT-Page l3

                 The                                                                 125 Ì\rW Greeley


           STEELE                                                                  Bend, Oregon 97703
                                                                                   Phone: 54I-647-1812
                                                                                    Fax: 547-647-t874
              l,aw Firrn                                                         Email: ngs@steeleûrm.com




                                                                                 Exhibit 2, Page 3 of 50
                                                                                     Notice of Removal
             Case 6:18-cv-01785-MC            Document 1-2       Filed 10/09/18     Page 4 of 50




      1.             c.   Sentinel would pay reasonable and necessary expenses incurred by Wellness

  2                       during the period of restoration that would not have been incurred if there
  J^                      had been no physical loss or physical damage to property at the scheduled

  4                       property. Under the policy, Sentinel agreed pay those expenses necessary to

  5                       avoid or minimize the suspension of Wellness' business, and to continue its
  6                       business operations. These expenses included the costs to equip and operate

  7                       the business at a temporary or permanent replacement location.

  8                                                       6.

  9                  At all times mentioned, Wellness fully performed all of its obligations under the
10         policy.

1'J.                                                      7.

12                   On or about September 7,20'J,6, a fire occurred at the scheduled property ("fire
13         loss"). As a result of the fire loss, the scheduled property was declared a total loss,

1.4        Wellness' business personal property was completely destroyed, and Wellness was

15         unable to continue business operations at the scheduled premises.

16                                                        8.

17                   Wellness timely contacted Sentinel to notify it of the fire loss. Sentinel, through

18         its agent and/or employee Darin Hubin ("Hubin"), subsequently notified Wellness that

19         there was coverage under the policy arising out of the fire loss, including coverage for

20         loss of business income, loss of business personal properfy, and costs necessary to

21,        equip and operate a temporary or permanent replacement location.

22                                                        9.

23               After the fire loss, Hubin was advised of Wellness' lost business                personal

24         property as well as loss of income. Hubin was further advised on September             22,20'1,6,

           CIVILCOMPLAINT-Page l4
                     The                                                               125 NIW Greeley


           STEELE                                                                    Bend, Oregon 97703
                                                                                     Phone: 541-647-7812
                                                                                      Fzx: 54I-647-L8L4
              Law Flrm                                                             Email: ngs@steelefirm.com




                                                                                   Exhibit 2, Page 4 of 50
                                                                                       Notice of Removal
            Case 6:18-cv-01785-MC            Document 1-2     Filed 10/09/18    Page 5 of 50




     1.   that Wellness' financial situation was dire based upon a cessation of income due to the

  2       fire, and that Wellness would not be able to continue business operations without the

  3       payment of benefits pursuant to the policy. Sentinel did not make its first payment

  4       under the policy to Wellness until September 26,20'1,6. Because Sentinel had waited
  5       until September 26,2016 to issue paymenf Wellness was charged        a payroll penalty         by
  6       the Internal Revenue Service in the amount of $863.95. Sentinel refused to reimburse

  7       Wellness for said penalty.

  I                                                    1.0.


  9              Throughout the month of September 20"J.6, Wellness was in frequent contact

10        with Hubin and provided significant documentation in support of its covered             losses,

l't       including loss of business income. Wellness advised Hubin that it was unable to secure
12        a replacement location due to the limited rental market in Bend, Oregon and it
13        therefore needed to find a temporary locatio.       *hur" it could continue to conduct
14        business and minimize its business losses. Hubin affirmatively represented to Wellness

15        that Sentinel would not only pay the costs to equip and operate a temporary locatiory

16        but a permanent replacement location, once it could be acquired. Hubin knew or
17        should have known that Wellness would rely upon said representation to its financial
18        detriment.

19                                                     t't.
20               In    reliance upon   the representations made by Hubiru Wellness incurred
21,       significant costs to equip and operate   a temporary and permanent location.

22                                                     12.

23              From September     20'1"6   through March of 2017 Wellness repeatedly contacted
24        Hubin to request payment for covered expenses to meet its financial obligations.
          CryILCOMPLAINT-Page l5
                  The                                                              125 NW Greeley


          ST EELE
                                                                                  Bend, Oregon 97703
                                                                                 Phonez 54I-647-1812
                                                                                  Fax't   54I-647-t874
             Law Firrn                                                         Email: ngs@steeleffrm.com




                                                                               Exhibit 2, Page 5 of 50
                                                                                   Notice of Removal
            Case 6:18-cv-01785-MC             Document 1-2     Filed 10/09/18      Page 6 of 50




      't
           Wellness provided Hubin with financial documentation and copies of all documents

     2     related   to   securing   a   temporary and permanent location. Hubin was virtually
     ô
     J     unresponsive during this time period, with the exception of a few emails confirming

     4     coverage for rent at the temporary location. Moreover, although Sentinel issued some

     5     payments under the policy during this period, Wellness repeatedly advised Hubin that

     6     delays in payment were causing Wellness to struggle financially.

     7                                                  L3.

     8             Wellness thereafter continued to send Hubin updates regarding its efforts to

     9     secure   a permanent locatiorç including cost estimates to equip and operate                        the

10         permanent location. Wellness repeatedly informed Hubin that, due to the delay in the
't
     1.    payment of benefits,      it was unable to meet all of its financial   obligations and was
12         incurring penalties, interest and fees related to those obligations. Moreover, Wellness

13         repeatedly asked Hubin to pay for costs to equip and operate its permanent location

14         because   it   could not afford to pay those expenses out of pocket. Hubin was
15         unresponsive to Wellness' repeated requests for payment.

16                                                      14.

17                 By August o1 2017, Hubin continued to be unresponsive to Wellness' requests

18         for payment of business loss income and expenses         associated    *itl     tne permanent
19         location. Wellness therefore again contacted Hubin on August'1.6,2017 to inquire                as to

20         the status of a previously-submitted unpaid claims. On that date, Wellness                          also

21.        provided Hubin with spreadsheets detailing its covered losses, which included:

22            a) Costs to equip and operate permanent location in the amount of fi524,566.64;
23                 and

24            b)   Business loss income of fi79,782.80 from September 7,20'1.6 through September 7,

           CMLCOMPLAINT-Page             I6

                    The                                                                125 NW Greeley

           STEELE                                                                    Bend, Oregon 97703
                                                                                     Phone: 54L-647-781.2
                                                                                         Fax:   54t-647-t8t4
              Law Firm                                                             Email: ngs@steeleffrm.com




                                                                                   Exhibit 2, Page 6 of 50
                                                                                       Notice of Removal
          Case 6:18-cv-01785-MC            Document 1-2       Filed 10/09/18    Page 7 of 50




  1.            2017.

  2    In that correspondence Wellness informed Hubin that "Time is of the essence as
  a
  J    [Wellness] is already     in the   process   of moving forward with its new office space."
  4    Hubin did not respond.
  5                                                    15.

  6            From approximately August 30, 2017 to September 12,2017 Wellness repeatedly

  7    attempted to contacted Hubin but received no response. Sentinel responded on or

  8    about September 13, 2017, and informed Wellness that Hubin was no longer the
  9    adjuster for the claim, and that a new adjuster had been assigned to handle the claim.

10     Sentinel did not advise Wellness that Hubin was no longer handling the claim until

lt     after the l"2-month period following the loss. In September 2017, Sentinel asked
12     Wellness to resubmit documentation it had previously sent in support of its claim.

13                                                     \6.
1"4            On October 6, 2017, Sentinel informed Wellness that it would not pay for its
15     business loss income, nor its costs to equip and operate the replacement premises in

1.6    the amount of 8524,566.64. Further, by the end of the Super Stretch coverage period,

17     Sentinel had denied a total of fi99,735.00 in business loss income sustained by Wellness.

18     Thereafter, Sentinel denied payment under the policy in the approximate amount of

19     fi624,30'1,.64.   Said amount is subject to amendment before trial to conform to the
20     evidence.

21,                                                    17.

22             Additionally, as a result of Sentinel's failure to pay Wellness' claims under the
23     policy, Wellness was required to obtain loans to pay for the costs necessary to equip

24     and operate its permanent location. To date, Wellness has incurred interest on said

       CMLCOMPLAINT-Pase t7
                The                                                                125   NW Greeley

       STEELE                                                                    Bend, Oregon 97703
                                                                                 Phone: 541-647-7812
                                                                                  F¿r¡':541-647-1814
           Law Firrn                                                           Email: ngs@steelefirm.com




                                                                               Exhibit 2, Page 7 of 50
                                                                                   Notice of Removal
        Case 6:18-cv-01785-MC            Document 1-2     Filed 10/09/18     Page 8 of 50




  1   loans in the amount of fi79,936.43. Said amount is subject to amendment before trial to

  2   conform to the evidence.

  J                                    FIRST CTAIM FOR RELIEF

  4                                  (Count One: Breach of Contract)

  5                                                1.8.


  6            Wellness re-alleges all allegations contained in paragraphs'1.-17 above as though

  7   fully   set forth herein.

  8                                                19.

 9             Sentinel's failure to pay Wellness' claims under the policy constitute a breach of

10    the policy.

l't                                                20.

12             As a direct and proximate result of Sentinel's breach of contracf Wellness has

1,3   sustained economic damages in the amount of $705,102.02 as alleged in paragraphs 9,

't4   16 and 17, above.

15                                                 21..


16             As a further result of Sentinel's denial of coverage under the policy, Wellness

17    has been required to retain the services of an attorney to pursue this claim against

18    Sentinel, and is therefore entitled to its reasonable attorney fees pursuant to ORS

19    742.061,

20            (Count Two: Breach of the Implied Duty of Good Faith and Fair Dealings)

21.                                                22.

22             Wellness re-alleges   all allegations contained in paragraphs L - 21 above as
23    though fully set forth herein.

24    ilt
      CryILCOMPLAINT-Page l8
                 The                                                            125 NIW Greeley


      STEELE                                                                   Bend, Oregon 97703
                                                                               Phone: 541-647^1872
                                                                                Faxt 54t-647-L874
            Law Firm                                                         Email: ngs@steeleûrm.com




                                                                            Exhibit 2, Page 8 of 50
                                                                                Notice of Removal
             Case 6:18-cv-01785-MC                 Document 1-2         Filed 10/09/18    Page 9 of 50




      1,                                                     23.

  2                Sentinel breached the implied duty of good faith and fair dealing in connection
  ô
  J        with the policy     as   follows:

  4           a. In failing to respòàd to Wellness'         repeated request for payment of costs to equip

  5                and operate a replacement premises;

  6           b.   In failing to make timely payment for costs to equip and operate a replacement

  7                premises;

  8           c. In    unreasonably delaying payments              to   Wellness under the policy, which

  9                resulted in Wellness incurring an IRS payroll penalty in the amount of $863.95;

10            d. In failing to advise          Wellness on or before September 7,2017 that Hubin was no

I't                longer employed by Sentinel, and that he was no longer making decisions with

12                 respect to the claim, including, decisions      with respect to the payment of costs to
13                 equip and operate a permanent location;
't4           e. In failing to respond to coverage questions after the fire loss to ensure                    that

15                 Wellness understood Sentinel's position with respect to coverage;

16            f.   In using an accounting method for determining Wellness'business loss income

17                 that did not consider the profits earned by Wellness; and

18            g. By denying Wellness' claim based upon is alleged failure to incur                     expenses

19                 during the 12-month period following the fire loss when the delay in incurring

20                 expenses,   if   any, was a direct result of Sentinel's failure to respond to Wellness'

21,                requests for payment.

22                                                           24.

23                 As a result of Sentinel's breach of the duty of good faith and fair dealing, the

24         purpose of the insurance agreement was frustrated and Wellness did not receive
           CMLCOMPLAINT-Pase              Ie

                   The                                                                       125 NI\\¡ Greeley


           STEELE                                                                          Bend, Oregon 97703
                                                                                           Phone: 54L-647-7812
                                                                                           Fax: 54t-647-L8L4
              Law Firrn                                                                  Email: ngs@steeleffrm.com




                                                                                         Exhibit 2, Page 9 of 50
                                                                                             Notice of Removal
        Case 6:18-cv-01785-MC                Document 1-2      Filed 10/09/18     Page 10 of 50




  1.   amounts owed under the policy in the amount of fi705,102.02.

  2                                                      25.
  õ
  J           As a further result of Sentinel's denial of fire insurance coverage, Wellness has

  4    been required to retain the services of an attorney to pursue this claim against Sentinel,

  5    and is therefore entitled to its reasonable attorney fees pursuant to ORS 742.061..

  6                                        SECOND CLAIM FOR RETIEF

  7                                         (Equitable EstoppeVWaiver)

  I                                                     26.

  9           Wellness re-alleges          all allegations contained in   paragraphs L   -   25 above     as

10     though fully set forth herein.

1'1.                                                    27.

12            Following the fire loss, Sentinel represented to Wellness that it would pay for

1,3    expenses associated   with equipping and operating a replacement premise.                Wellness
't4    relied upon this representation and incurred expenses associated with acquiring                     a

15     replacement location. Sentinel repeatedly failed to respond to Wellness' requests for

16     payment within the L2-month period following the fire loss. Sentinel then denied

17     Wellness' claim for costs to equip and operate the replacement location on the basis

18     that said expenses were not incurred within the L2-month period following the fire

19
       loss. Sentinel should be estopped from denying coverage under the policy for costs to

20
       equip and operate its replacement location based upon Sentinel's representation that                it

21"
       would pay for these expenses, and Wellness' reliance upon those representations to its
       financial detriment. Sentinel should be estopped from paying those sums denied under
22
       the policy in the amount of fi524,566.64 Íor the costs to equip and operate a permanent
23

24
       location. Additionally, Sentinel should be estopped from denying payment                     of   the

       CIVILCOMPLAINT-    Pas   e   I 10


              The                                                                      125 NIW Greeley

       STEELE                                                                        Bend, Oregon 97703
                                                                                    Phone: 54I-647-7872
                                                                                      Fax: 541-647-L8I4
          Law Firrn                                                               Ernail: ngs@steelefìrm.com




                                                                                 Exhibit 2, Page 10 of 50
                                                                                      Notice of Removal
         Case 6:18-cv-01785-MC               Document 1-2     Filed 10/09/18    Page 11 of 50




   1.   interest associated with the loans that Wellness had to secure to pay amounts denied

  2     by Sentinel for the costs to equip and operate a permanent location in the amount of
  a
  J     fi79,936.43. Said amounts are subject       to amendment before trial to conform to the
  4     evidence.

  5                                                    28.

  6             As a further result of Sentinel's denial of fire insurance coverage, Wellness has

  7     been required to retain the services of an attorney to pursue this claim against Sentinel,

  8     and is therefore entitled to its reasonable attorney fees pursuant to ORS 742.061,.

  9             WHEREFORE, Wellness prays for judgment against Sentinel as follows:

10                                            First Claim for Relief

1,1"            (a) Economic damages in the amount of fi705,102.02 together with pre-judgment
                    interest. Said amount of economic damages is subject to amendment prior to
12
                    trial to conform to the evidence;
13              þ) For Wellness' reasonable attorney fees and costs incurred in bringing and
                    prosecuting this action pursuant to ORS 742.06'1,;
1"4             (c) Wellness'costs and disbursements incurred herein; and
                (d) Such other relief that the Court deems just and equitable.
15

L6                                           Second Claim for Relief

17
                (e) Economic damages   in the amount of fi604,503.07, together with pre-
18                  judgment interest. Said amount of economic damages is subject to
                    amendment prior to trial to conform to the evidence;
19              (f) For Wellness' reasonable attorney fees and costs incurred in bringing and
20                  prosecuting this action pursuant to ORS 742.06'1.;
        ilt
21,     ilt
22

23

24

        CIVILCOMPLAINT-P     ag   e   I 11

                The                                                                 125 NIW Greeley

        STEELE                                                                    Bend, Oregon 97703
                                                                                  Phone: 541-647-1872
                                                                                   Fax: 541-647-t814
              Law Firrn                                                         Email: ngs@steelefìrm.com




                                                                               Exhibit 2, Page 11 of 50
                                                                                    Notice of Removal
       Case 6:18-cv-01785-MC             Document 1-2    Filed 10/09/18     Page 12 of 50




 .1         (g) Wellness'costs and disbursements incurred herein; and
            (h) Such other relief that the Court deems just and equitable
  2

  3         DATED: September 6, 2018.

  4
                                                THE
  5

  6

  7                                             Nathan                #004386
                                                A         for Plaintiff Wellness Holding LLC
  8

  9

10

It
12

13

14

15

16

17

18

19

20

21,

22

23

24

      CIVL COMPLAINT   -Pag   e   t 72


            The                                                                 125 NIW Greeley


      STEE LE                                                                 Bend, Oregon 97703
                                                                              Phone: 54I-647-7812
                                                                               Fa¡¡lt 541-647-1814
        Law Firm                                                            Email: ngs@steeleûrm.com




                                                                          Exhibit 2, Page 12 of 50
                                                                               Notice of Removal
Case 6:18-cv-01785-MC     Document 1-2   Filed 10/09/18    Page 13 of 50




     Spectrum'u
    Business Owner's Policy




                                         THE
                                         HARTFORD
    Form SS 00 01 03 14                                             Page   I of I



                             EXHIBIT 1
                            Page 1 of 38

                                                          Exhibit 2, Page 13 of 50
                                                               Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2                     Filed 10/09/18                         Page 14 of 50



          This Spectrum Policy consists of the Declarations, Coverage Forms, Conrrnon Policy Condltions and any
 98       other Forrns and Endorsements issued to be a part of the Policy Thts insurance is provided by the stock
 rM       insurance company of The Hartford lrrsutalce Group shown below
 sÊA

 INSURER:        SEI'ITINEL INSURÀNCS         COM?ANY, I,IMITED
                 ONE HARTFORN PI,AZA,          HARTFOF.D, CT 06155
 COMPANYCOOE: a

 Policy Number: 52 sBA TMe8B2

 SPECTRUM POLICY DECLARATIONS
                                         SC

                                                                                                                       txr#
 Named lnsured and Mailing Address:                "¡iEi,LÀigSS HiJLDI\iGS                    , i)Rþìlì{iN i-t l'
 (No , Street, Town, State, Zip Code)
                                                    ,1   q08 Ít       N,rYiìf   i,'¿   s'1'
                                                                                                i^¡,4 9qtÌ.Ê
 Policy   Period:                 From        os/oelL6                          To            os/0e/1.7 1                     yEAR
 12.01 a.m., Standard time ai your mailing address shown above Exceptiorr: 12 rronn in New Hampshire.
 Name of Agent/Broker: ASSOcTATËD AGENCY                      GROUP
 Gode:     8722a4

 Previous Policy Number: 52 sBA rMeBB2

 Named lnsured      is:   LIMITED LÍAB    CORP

 Audit Period; NON-AUDITABLE
 TYpe of Property    eoverage: sPECIAL
 lnsurance Provided: ln return for the paymerit of the premium and subject                            to   all of   the terms of this policy, we
 agree with you to provide insurance as stated in this policy.

 TOTAL ANNUAL PREMIUM           lS:                           Sr, rs1
 IN RECOGNITION OF TITE MULTIPI,E COVERAGES INSÜRED WITH THE III\RT'IORD, YOIIR
 POLICY PREMTÜM INCLUDES AN ACCOI]N1' CRF;Ð'TT,




                                               .j),rt     r   r,,/'    ¿ía,/a,¡:        ¿:!Íy.-"!:,
                           Countersigned by                                                                                        03/os/L6
                                                              Authorized Representative                                              Date




Form SS 00 02 12 06                                                      Page 001 iL:(llf'l't¡JI"IËl-l üN I{EXT FAGE)
Process Date: o3l08/1e                                                               Policy Expiration Date: 05 / oe / a7



                                           EXHIBIT 1
                                          Page 2 of 38

                                                                                                              Exhibit 2, Page 14 of 50
                                                                                                                   Notice of Removal
Case 6:18-cv-01785-MC                Document 1-2            Filed 10/09/18       Page 15 of 50




  SPECTRUM POLICY DECLARATIONS (Continued)
  POL¡CYNUMBER: s2 sBÀ rMe882

  Location(s), Building(s), Business of Named lnsured and Schedule of Coverages for Premises as designated by
  Number below

  Location;   oo1        Building;   oo1

 225 NbI FRANKLIN AVE STE 3
 BEND                OR 9'770 i.

 Description of Business;
 Day   Spa


 Deductible:   ¡i   500 pER rJccLrRRENc[ì



 BUILDING ANT} BUSINESS PERSONAL PROPERTY LIMITS OF INSURANCE

   BUILDING

                                                        NO   COVERÃ'GE




  BUSINESS PERSONAL PROPERTY

    REPLACEMENT COST                                    $     253,300


  PERSONAL PROPERTY OF OTHERS

    REPLACEMENT COST                                    NO   COVERÀGE


 MONEY ÄND SECURÎTI¡JS

  ÏNSÏDE THE PREM]SES                                   s      10. 000
  OUTSÏÐE IIITÊ PREM-ISFIS                              '¡      5,000




Form SS 00 02 l2 06                                             Page 002 (CONTINUED oN NEXT PAGE)
Process Date: o3los/16                                                 Policy Expiration Datei 05/o9/L'l



                                            EXHIBIT 1
                                           Page 3 of 38

                                                                                Exhibit 2, Page 15 of 50
                                                                                     Notice of Removal
Case 6:18-cv-01785-MC               Document 1-2            Filed 10/09/18        Page 16 of 50




 SPECTRUM POLICY DECLARATIONS (Continued)
             52 sBA rMe882
 POLICY NUMBER:

 Location(s), Buildíng(s), Business of Named lnsured and Schedule of Coverages for Premises as designated by
 Number below.

 Location:001           Building:   001


 PROPERTY OPTIONAL COVERAGES              APPLICABLE LIMITS OF INSURANCE
     TO THIS LOCATION

SI'PER STRETg¡I
FORI{: SS 04 74
TITTS FORM INCTJÎ}ÐES UA¡ÍIT AÐDTTTONÀt
COVERÀGES AI{Ð EXTEbISIONS OF
COVER.AGES, À SITMMARY OF lHE
COVERÀGE  IIIIIÍS Ig ÀTT¡ICI¡ED.
LTMTTED FI'NGI, BACTERIÀ OR VIRUS                      $        50, o{l{)
COVERÂGE:
FORM SS 40 93
rHIS IS THE MA:(TDflM À¡ûOU!¡:I' OF'
INSURANCE FOR THTS COVEIIA,GE,
ST'3'}ECT TO ÀLIJ PROPERÎY LI}IITS
FOT]¡ÛÐ EI¡SSIÍIIERE ON THIS
DECI¡ARA"ION.
IIICI¡T'DII{G BUST}TESS TNCOIIE À¡¡D EXTRÀ
EXPENSE COVERâ,€E FOR:                                  3   û   ÐA1aS




Form SS 00 02 12 06                                         Page 001 (CONTINUED oN NEXT PAGË)
Process Date: 03/0e/16                                                 Policy Expiration Date: as/oe/17



                                            EXHIBIT 1
                                           Page 4 of 38

                                                                                Exhibit 2, Page 16 of 50
                                                                                     Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2          Filed 10/09/18        Page 17 of 50



  SPECTRUM POLICY DECLARATTONS (Continued)
  POLICY NUMBER:         s2      sBA rMe882



  PROPERTY OPTIONAL COVERAGES                 APPLICABLE LIMITS OF INSURANCE
      TO ALL LOCATIONS

  BUSTNTSS INCOI4E A¡¡D EXTR]\ EXPENSE
  COVERÀGE                                                12   MQNTHS ACTUAL LOSS SUSTAINED
 COVERÀGE IÀTCLI'DES THE FOLLOWING
 COVERÀGE EXTENSTONS:

 ÀCIIO$ OF CTVIT AUTHORIÎY;                               30   DAYS
 EXTE}TDED BUSINESS INCOÀIE:                              3O CONSECUTIVã     DAYS


 EgUIP¡IEÑT BREAKDO!'¡N COVSRÀGE
  COVERÀGS FOR DIRECT PHYSTCAL                 T]OSS
  DUE TO:
    MEC}IÀNTEAL BREAKDOTIIN,
    ÀNSIFICIALI.Y GENERAÎEÐ CURRENT
    AND STEAü EXPT,OSTON

 rTIIS ADDI?IONÀL COVERÀ€E              INCT,UDES
 TIIE F'OIrfJOf{INc EXTENSIONS
   HÀZÀRDOUS SUBSÎÀNCES                                   I     50, 000
    EXPEÐITING EXPENSES                                   I     50, 000
 MECIIA¡IIEÀL BREANDO9IN COVERÀ68 ONI,Y
 APPLISS     ÍÙITEN   BI'ILDING OR BI'SINESS
 PERSONÀL PROPERTY          TS SELECTEÐ O}T
 rIfE POLICY
 TDENTITY RSCOVERY
 FOR!|   Sg 4L L2
                                 COVERÀGE                 $     1s, oo0




Form SS 00 02 12 06                                            Page 004 (CONTINUED oN NEXT PAGE)
Process Detê:03 / o B /   :LÉ;                                             PolicY ExPiration Date: 05/oe/L7



                                               EXHIBIT 1
                                              Page 5 of 38

                                                                                Exhibit 2, Page 17 of 50
                                                                                     Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2       Filed 10/09/18       Page 18 of 50



 SPECTRUM POLICY DECLARATIONS (Continued)
 POLICY NUMBER: 52 SBA TMg882


 BUSINESS LIABILITY                                    LIMITS OF INSURANCE

   LIABILITY AND MEDICAL EXPENSES                      $2,000,000
  MED¡CAL EXPENSES . ANY ONE PERSON                    $    r0, 000
  PERSONAL AND AD\IERTISING INJURY                     $2, 000, 000


  DAMAGES TCI PREMISES RENTED TO YOU                   $1, 000, 000
      ANY ONE PREñ,IISES

  AGGREGATE LIMITS
      PRODUCTS-COMPLETED OPERATIONS                    s4, 000, 000

        GÊNERAL AGGREGATE                              $4, 000, 000


 BUSTNESS LIÀBTLTTY OPTIO¡¡ÀT¡
 COVERÀGES

 HIRED/NON-OSINED åt}TO TTABILITY                      $2, 000, 000
T¡!ÍBRETJTJÀ TJIÀBTT¡   IfY   -   ssE
 SC¡IEÐÛLE ÀTIÀCHED




Form SS 0O 02 l2 06                                        Page   005   (CONTINLIED oN   NEXt   PAGE)
Process Date: 03/08/1-6                                                  Policy Expiration Ðatêi 05/oe/L7



                                           EXHIBIT 1
                                          Page 6 of 38

                                                                               Exhibit 2, Page 18 of 50
                                                                                    Notice of Removal
Case 6:18-cv-01785-MC           Document 1-2    Filed 10/09/18        Page 19 of 50




 SPECTRUM POLICY DECLARATIONS (Continued)
 POLICY NUMBER: s2 sBA rMe882

 BUSINESS LIABILITY OPTIONAL COVERAGES         LIMITS OF INSURANCE
     {Continued)

 IIÀIVER OE'   SUBROGÀ TON:
 FORIí    gs 12   15
   LOCAÎION: 001 BUILDING:       001
   SEE Í'ORM      ITI 12   OO


 CYBERF'IJEX COVER,AGE
 ['oRld   ss 40   26




Form SS 0O 02 12 06                               Page 006 (CoNTINUED ON lrlEXT PAGE)
Process þ1f¿i 03/08/       16                                Policy Expiration Oatei a5 / 0e /L7



                                    EXHIBIT 1
                                   Page 7 of 38

                                                                     Exhibit 2, Page 19 of 50
                                                                          Notice of Removal
Case 6:18-cv-01785-MC                     Document 1-2           Filed 10/09/18               Page 20 of 50




                                                                                                              tr
                            SPEGIAL PROPERTY COVERAGE FORM
 Various provisions in this poiicy restrrct coverage, Read the entire policy carefully to determine rights, duties, and
 what is and is not covered
 Throughout this po|cy the words "you" and "your" refer to the Named lnsured shown in the Declarations. The words
 "we," "ss" and "our" refer to the Company providrng thrs insurance.
 Other wo¡ds and phrases that appear rn quotation marks have special meaning. Refer to the SECTION G -
 PROPERTY DEFINITIONS

 A.   COVERAGE                                                                      (b) Materials, equipment, supplies and
      We will pay for direct physical loss of or physical                              temporary structures, on or within
      damage to Covered Property at the premises                                       1,000 feet of the "scheduled
      described      in the  Declarations (also called                                 premises", used for making
      "scheduled premises" in this policy) caused by or                              additions, alterations or repairs to
      resulting from a Covered Cause of Loss                                         the buildings or structures.
      1   Covered Property                                               b.   Business Personal Property located in or
          Covered Property as used in this poiicy, means
                                                                              on the building(s) desgibed in            the
                                                                              Declarations at the "scheduled premises"
          the following types of property for which a Limit
                                                                              or in the open (or in a vehicle) within 1,000
          of lnsurance is shown in the Declarations:
                                                                              feet of the "scheduled premises", including:
          a.   Buildings, meaning only building(s) and                        (1) Property ytu own that is used in your
               structure(s) described in the Declarations,                         business;
               including:
                                                                              (2) Tools and equipment owned by your
               (l)   Completed additrons,                                          employees, which are used in your
               (2) Permanently installed;                                          business operations;
                   (a) Fixtures;                                              (3) Property of olhers that is in your care,
                   (b) Machinery; and                                              custody or control;
                   (c) Equipment;                                             {4)   "Tenant lmprovements                 and
                                                                                    Betterments"; and
               (3) Outdoor fixtures;
                                                                              {5) Leased personal property for which
               {4) Your personal property in apartments,                          you have contractual responsibility to
                   rooms or common areas furnished by
                                                                                  insure, unless otherwise provided for
                     you as landlord;
                                                                                    under Personal Property of Others.
               {5) Building Glass, meaning glass that       is
                                                                    2.   Property Not Govered
                     part of a building or structure;
                                                                         Covered Property does not include:
               (6)   Personal propeÉy owned by you that is
                     used to maintain or service the buildlngs           a. Aircraft, automobiles, motor trucks and
                     or structures on the premises, including.                other vehicles subject to rnotor vehicle
                                                                              registration;
                     (a) Fire extinguishing   equiPment;
                     (b) Outdoor furniture;                              b. Automobiles held for sale;
                                                                         c.   "Money", bullion, numismatic and philatelic
                     {c} Floor coverings; ancl                                property and bank notes or "securities"
                     {d} Appliances used for refrigerating,                   except as provided in any Additional
                         ventilating, cooking, dishwashing                    Coverages or Optional Coverages. Lottery
                         or laundering; and                                   tickets held for sale and postage stamps in
               (7) lf not covered by other insurance.                         current use and having face value are not
                                                                              "securities"
                   {a} Additions irnder construction,
                        alterations and rePairs to the                   d"   Contraband, or properly in the course of
                         buildings or structures:                             illegal transportation or trade;


Form SS 00 07 07 05                                                                                         Page   I of25



                                                 EXHIBIT 1
                                                Page 8 of 38

                                                                                          Exhibit 2, Page 20 of 50
                                                                                               Notice of Removal
Case 6:18-cv-01785-MC                       Document 1-2             Filed 10/09/18             Page 21 of 50




 SPECIAL PROPERTY COVERAGE FORM

          e.    Land (including land on which the property                               Covered Cause of Loss lo its roof
               is located), water, growing crops or lawns;                               or walls through which the rain,
         f.    Outdoor fences, rad¡o or television antennas                              sr''row, sieet, ice, sand r.¡r dust
               (includirrg satellite dishes), inctuding the¡r                            etrters.   crr
               l---r :.- -- :-:.- -
               i€ãci irr w¡ririg,   rTåsts or iowers, signs (oiher                 (b) The direct physical loss or physical
               than signs attached to buildings), trees,                               damage rs caused by or results
               shrubs or plants (other then those held for
               sale or sold but not delivered), except as any
                                                                                         from thawing of snow. sleet, or ice
               of these may be provided in the:                                          on the building or struciure.
               (1i   Outdoor froperty Coverage Extension,                 b.   Pets ancj animals are ccrvered only if'
                     or                                                        {1} They are inside the building; and
               (2) Outdoor Signs Optionat Coverage;                            {2} They are owned by others and
         g.    Watercraft (including motors, equipment                             boarciecj by you, or ownecj by you and
               and accessories) while afloat;                                      held for sale or sold but not delivered.
         h.    The cost to research, replace or restore the                    And then we will pay only if they are killed,
               information    on "valuable papers and                          stolen,    or
                                                                                           their destruction            is
                                                                                                                     made
               records", except as may be provided in any                      neceseary by a "specified cause of loss".
               Coverage Extensions or Optional Coverages                 c. For direct           physical loss      or physical
         i.    "Data" and "software" which exists on                           damage by "theft', the following types of
               electronic "media" including the cost to                        property are covered only up tc the limits
               research, replace or restore them, except                       shown.
               as rnay ba provided for in any Additional
               Coverages or Optional Coverages.                                (1) $2,500       for furs, fur     garments and
                                                                                   garments trimmed with fur;
         j.    Accounts, bills, food stamps, other evidences
               of debt, accounts ieceivable or "valuable                       (2) $5,000 for jewelry, watches, uratch
               papers and records", except as otherwise                   ¡        Fnovements, jewels, pearls, precious
               provided for in this policy                                         and senri-precious stûnes. bullion,
    3.   Covered Causes of Loss
                                                                                   golci, silve¡, piaiinum ancj other
                                                                                   precious alloys or metals. This limit
         RISKS OF ÐIRECT PHYSICAL LOSS untess                                      does not apply to jewelry and watches
         the loss is:                                                              worth $500 or less per item;
         a.    Excluded in Section 8., EXCLUS¡ONS; or                          {3} $Z,SOO for patterns, dies, molds and
                                                                                   forms; and
         b.    Limited in Paragraph 4.4. Limitations; that
              follow.                                                          {4} $500 for stamps,        lottery tickets held for
                                                                                   sale and letters of credit.
   4.    Limitations
         a.   We will not pay for direct loss of or damage
                                                                         d.    Unless speofically provided under a separate
                                                                               endorsement and with a specific Limit of
              to:                                                              lnsurance indicated in the Declarations, we
              (1) Property that is missing, where the                          will not pay for direct physical loss of or
                  only evidence of the direct physical                         physical damage to "perishable stock"
                    loss or physical damage is a shortage                      caused by or resulting from:
                    disclosed on taking inventory, or other                    (1) A change in temperature or humidity
                    instances where there is no physical                           resulting from:
                    evidence to show what happened to
                    the property. This limitation does not                         (a)   Mechanical breakdown or failure of:
                    apply to the Additional Coverage for                                 (i)   Stationary heating plants; or
                    "Money" and "Secuntles".                                             (ii) Refrigerating, cooling,
              (2)                                                                                                         or
                    Property that has been transferred to a
                                                                                               humidity control apparatus or
                     person   or to a place outside the                                        equipment;
                     "scheduled premises" on the basis of
                    unauthorized instructions.                                     {b} Artificially generated             electric
              (3)                                                                        current, including electric arcing,
                    The interior of any building or structure                            that disturbs electrical devices,
                    caused by or resulting from rain, snow,                              appliances or wires, or
                    sleet, ice, sand or dust, whether driven
                    by wind or not, unlesç:                                        {c} Cornplete     or partial failure of
                                                                                         electric power on your "scheduled
                     (a) The building     or    structure first                          premises"
                        sustains physical damage by a                          (2) Contamination by refrigerant
Page 2 of 25                                                                                              Form SS 00 07 07 05




                                                  EXHIBIT 1
                                                 Page 9 of 38

                                                                                               Exhibit 2, Page 21 of 50
                                                                                                    Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2             Filed 10/09/18       Page 22 of 50



                                                                          SPECI.AL PROPERTV COVERAGE FORM

     5.   AddítionalGoverages                                                 The criteria set forth in Paragraphs
          a. Collapse                                                         (1Xa) through (îXd) do not limit the
             (1)   With respect to Buildings:
                                                                              coverage othenrise provided under
                                                                              this Additional Coverage for the
                   (a)   Collapse means an abrupt falling                     Causes of Loss listed in Paragraph
                         down or caving in of a building or                   (2Xa), (2)(d), and (2)(e).
                         any part of a buiiding with the
                         result that the buildi¡g cannot be               {3} lf the collapse is caused by a Covered
                                                                              Cause of Loss listed in Paragraphs
                         occupied for its intended purpose'
                                                                              (2)(b) through (2Xf), we wíll pay for
                   {b} A building or any part of a building                   direct physical loss of or physical
                         that is in danger of falling down or                 damage to the propelty listed below,
                         caving in is not considered to be in                 but only if such physical loss or
                         a state of collapse;                                 physical damage is a direct result of
                   (c) A part of a building that is standing                  the collapse of a building insured
                         is not considered to be in a state of                under this policy, and the property is
                         collapse even if it has separated                    property covered under this policy:
                         from another part of the building;                   (a) Awnings; gutters and downspouts;
                   (d) A building that is standing or any                         yard fixtures; outdoor swimming
                         part of a burlding that is standing is                   pools; piers, wharves and docks;
                         not consrdered to be in a state of                       beach or diving platforms or
                         collapse even if it shows evidence                       appurtenances; retaining walls;
                         of cracking, bulging,       sagging,                     walks, roadways and other paved
                         bending, leaning,            settling,                     surfaces.
                         shrirrkage, or expansion                         (4) lf personal   property abruptly falls down
            (2) We will pay for direct physical loss or                       or caves in and such collapse is not
                physical damage caused by or resulting                        the result of collapse of a building, we
                from risks of collapse of a building or any                   will pay for loss or damage to Covered
                part of a buÌlding that is insured by this                    Property caused by such collapse of
                poliey caused only by one or more of the                      personal property only if
                following:                                                    (a) The collapse was caused by              a
                                                                                    cause of loss listed in Paragraphs
                {a} "Specified cause of loss" or                                    (2Xa) through {2Xf}          of   this
                      breakage of building glass, if such
                                                                                    Additional Coverage;
                      loss or breakage was covered by
                      thís policy;                                            (b)   The personal property which
               (b) Decay that is hidden from       view,                            collapses is inside a building; and
                      unless the presence of such decay                       (c) The property which collapses is
                      was known to an insured prior to                            not of a kind listed in Paragraph
                      collapse,                                                   (3) above, regardless of whether
               (c) lnsect or vermin damage that is                                  that kind of property is considered
                   hidden from view, unless the                                     to be personal property or real
                      presence of such damage is known                              property.
                      to an insured prior to collapse;                        The coverage stated in this Paragraph
               (d) Weight of people or               personal                 (4) does not apply to personal property
                      property:                                               if marring or scratching is the only
               {e} Weight of rain that collects on a
                                                                              damage      lo    that personal    property
                                                                              caused by the collapse.
                      roof, and
               (0                                                             Collapse of personal property does not
                      Use of defective material or methods
                      in  construction, remodeling or                         mean cracking, bulging,           sagging,
                                                                              bending, leaning, settling, shrinkage or
                      renovation if the collapse occurs
                                                                              expansion.
                      during the course of the
                      construction, remodeling or                         (5) This Additional Coverage,         Collapse,
                      renovation                                              will not      increase   the Limits       of
                                                                              lnsurance provided in this policy.


Form SS 00 07 07 05                                                                                        Page 3 of 25




                                              EXHIBIT 1
                                             Page 10 of 38

                                                                                     Exhibit 2, Page 22 of 50
                                                                                          Notice of Removal
Case 6:18-cv-01785-MC                                  Document 1-2                    Filed 10/09/18       Page 23 of 50



 SPECIAL PROPERTY COVERAGE FORM

        b-         Debris Removal                                                                      caused by or resulting from any
               (1   ! We will pay your expense to remove                                               condiiion     or event inside      such
                      debris of Covered Property caused by                                             boilers or equipment.
                      or resulting from a Covered Cause of                                        {e} Physrcal loss or physrcal       damage
                      Loss ihai occurs ciuring the poticy                                              to hot water boilers or other water
                      period. The expenses will be paid only                                           heating equipment caused by or
                      if they are reported to us in writinq                                            resulting from any condition or
                      within 180 days of the earlrer o1:                                               event inside such boilers             or
                      (a) The date of direct physical loss or                                          equiPment
                          physical damage; or                                                    Fquipment Breakdown Property
                      (b) The end of the poticy period.                                          meâns Covered Property built to
               f ?ì Tho        maa+                ,¡.ill           ,,-¡^-     +hr-              operate under vacuum or pressure,
               lr,  ¡ rre      rrrvg!   '.,a
                                        lvs        vvilt pay        utivgr     ltitù
                                                                                                  other than weight of contents, or used
                      additional Coverage                  is 25% of
                                                         the                                     for the   generation, transmission or
                      amount we pay for the direct loss of or
                                                                                                  utilization of energy
                      physical damage to Covered Property
                      plus the          deductible         in this           policy              The following is not               Equipment
                      applicable        to that        physical loss or                           Breakdown Property:
                      physical damage.                                                           (a) Any structure, foundation, cabinet,
                      But this limitation does not apply to                                            compartment        or air    supported
                      any additional Debris Removal limit                                              structure burlding;
                      provided in the Limits of lnsurance                                        (b)   Any        insulating   or    refractory
                      section.                                                                         material;
             (3) This Additional Coverage does                                 not               (c) Any sewer piping, any underground
                      ^-^¡,, ¡^
                      ãPpty  LU r,vùtù       LU.                                                       vessels or piping, any piping forming
                      {al Extract                  "pollutants                and                      a pañ of a sprinkler system, water
                            ¡nnlominanfcrr          frnm   lan¡l'    ¡r                                piping other than boiler feed water
                                                                                                       piping, boiler condensate retum
                      (b) Remove, restore or replace
                                                                                                       piping, or water piping forming a paÉ
                          polluted or contaminated land or
                                                                                                       of a refrigerating or air conditioning
                           water.
                                                                                                       systenr;
       e.    Equipment Breakdown
                                                                                                 (d) Any vehrcle or any equrpment
             (l) We will pay for direct physical loss or                                             mounted on a vehicle. As used
                     physical damage caused                               by
                                                                           or                          here, vehicle means any machine
                     resultingfrom an                               Equipment                          or   apparatus that     is used for
                     Breakdown Accident to                          Equipment                          transportation or moves under its
                     Breakdown Property                                                                own power Vehicle includes, but
                                                                                                       is not limited to, car, truck, bus,
                     Equipment Breakdown                              Accident                         trailer, train, aircraft, watercraft,
                     means:                                                                            forklift, bulldozer, tractor or
                     (a) Mechanical breakdown, including                                               harvester. However, any property
                         rupture or bursting caused by                                                 that is    stationary, permanently
                           centrifugal force.                                                          installed at a "scheduled premises"
                                                                                                       and that receives electrical power
                     (b) Artificially generated electric                                               from an external power source will
                         current, including electric arcing,                                           not be considered a vehicle.
                         thãt disturbs electrical devices                                        {e)   Any equipment manufactured by
                           appliances or wires.                                                        ycu for sale"
                     (c)   Explosion of steam boilers, steam                                  (2) Coverage Extensions
                           piping, steam engines or steam
                           turbines owned or leased by you,                                       The following coverage extensions
                           or operated under your control.                                        apply only to direct physical loss or
                                                                                                  physical damage caused by or
                     (d) Physical loss or physical damage                                        resulting from an                  Equipment
                         to steam boilers, steam pipes,                                          Breakdown Accident:
                         steam engines or steam turbines


Page 4 of 25                                                                                                         Form SS 00 07 07 05




                                                             EXHIBIT 1
                                                            Page 11 of 38

                                                                                                          Exhibit 2, Page 23 of 50
                                                                                                               Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2            Filed 10/09/18      Page 24 of 50



                                                                         SPECIAL PROPERTY COVERAGE FORM

               (a) Hazardous Substances                                                   amounts within the Limit of
                      We will pay in any one occurrence                                   lnsurance. We do not have to
                      for the addítlonal cost, not io                                     furnish these bonds;
                      exceed $50,000,        to   repair
                                                      ûr                          (íi¡)   All    reasonable expenses
                      replace Covered Property because                                    incurred by you at our request
                     of contamination by a hazardous                                      to assist us in the investigation
                     substance This includes the                                          or   defense   of the claim     or
                     expenses to clean up or dispose of                                   "suit" including actual loss of
                     such property           Hazardous                                    earnings up to $100 a day
                     substance means any substance                                        because of time off from work;
                     that is hazardous to hL¡man health
                                                                                  {iv) All costs taxed against you in
                     or that has been declared by a                                       any "suit" we defend;
                     government agenOy to be
                     hazardous to human health
                                                                                  (v)      Prejudgment interest awarded
                                                                                          against you on that part of the
                    Additionai cost in this extension                                     judgment we pay. lf we make
                    means those beyond what would
                                                                                          an offer to pay the applicable
                    have been required had no                                              Limit of lnsurance, we will not
                    hazardous substance been                                              pay any prejudgment interest
                    involved
                                                                                          based on that period of time
                    This limit is part of and not in                                      afrer the offer: and
                    addition to the Limits ol lnsurance                           (vi) All interest on the full amount
                    for Covered Property                                               of any judgment that accrues
               {b) Expediting Expenses                                                 after entry of the judgment and
                   With respect to your darnaged                                       before we have paid, offered
                   Covered Property, we will pay in                                    to pay, or deposited in court
                   any one occurrence, up to                                           the part of the judgment that is
                   $50,000, for the reasonable and                                     within the Limit of lnsurance
                   necessary additional expenses                                          shown in the Declarations.
                    you incur to:                                                 These payments will not reduce
                    ti)   Make temporary repairs; or                              the Limit of lnsurance shown in the
                                                                                  Declarations.
                    (ii) Expedite permanent repairs or
                          permânent replacement                             (e) Business lncome                  and   Extra
                                                                                  Expense Extension
              {c}   Defense
                                                                                  The Business lncome and Extra
                    lf a clarm or "suit" is brought                               Expense Additional Coverages are
                    against you alleging that you are
                                                                                  extended to provide coverage for a
                    liable for damage to ptoperty of
                                                                                  tenant who has a loss of income
                    another    in your care, custody       or
                                                                                  from the lack of heating, cooling or
                    control directly caused by                                    power as a result of equipment
                    Equipment Breakdown we will                                   breakdown            to mechanical,
                    either.
                                                                                  electrical or pressure equipment of
                    (i)   Settle the claim or "suit"; or                          the building owner.
                    (ii) Defend you against the claim                       (f) lf Equipment         Breakdown Property
                          or "suit," but keep              for                    requires replacement due to an
                          ourselves the right to settle it                        Equipment Breakdown Accident,
                          at any point                                            we will pay your additional cost to
              (d) Supplementary Payments                                          replace it with equipment that is
                                                                                  better for the environment, safer or
                  We will pay, with respect to any
                                                                                  more efficient than the equipment
                    claim or "suit" we defend;
                                                                                  being replaced. However, we will
                    (i)   All expenses we incur;                                  not pay more than 125% of what
                    (ii) The cost of bonds to release                             the cost would have been to repair
                          attachments but only for bond                           or       replace with property of


Form SS 00 07 07 05                                                                                         Page 5 of 25




                                            EXHIBIT 1
                                           Page 12 of 38

                                                                                   Exhibit 2, Page 24 of 50
                                                                                        Notice of Removal
Case 6:18-cv-01785-MC                     Document 1-2         Filed 10/09/18            Page 25 of 50



 SPECIAL PROPERTY COVERAGE FORM

                       comparable material and quality                       agent has issued, or thai was issued by
                       This coverage does not increase                       someone who impersonates you or your
                       any of the applicable limits, This                    agent      l-his inclucles written instruments
                       coverage does not apply to any                        requirod in conjunction with any credit,
                       property indicated as being valued                    deh¡it o¡- cirarge ca¡-d issteci it-l yoti or
                       on an Actual Cash Value basis.                        any "employee" for business purposes
                       lf you wish to retrofit air                       {2} lf you are sued for refustng to pay any
                       conditiontng or refrigeration                         Covcrcd lnstrument on ihe basis that it
                       equipment that utilizes a                             has been forged or altered, and You
                       refrigerant containing        CFC                 '   heve our wriiten conaent to dcfcnd
                       (chlorofluorocarbon) substances to                    against the "suit", we will pay for any
                       accept a non-CFC refrigerant or                       reasonable expenses that you incur
                       renlace lhe svstem wifh a sr¡stem                     anrJ nar¡ in thai defenSe
                       using a non-CFC refrigerant, we                   (3) We will pay for loss resulting directly
                      will consider this better for the                      from your having accepted in good
                      environment. Any associated                            faith, in exchange for merchandise,
                      Business lncome or Extra                               "money" or services;
                      Expense         will be includad    tn
                                                                             (a) Money orders, including counterfeit
                      determining the additional cost, if                        money orders, of any United States
                      Business lncome         and     Extra                        or Canadian post ofüce, express
                      Expense apply to this policy                                 company or national or state (or
            {3) Additional Condition - Bankruptcy                                  Canadian) chartered bank that are
                  The bankruptcy or insolvency of you or                           not paid upon presentation; and
                  your estate will not relieve us of any                     (b) Counteffait United States or
                  obligation under        this   A.dditional                       Canadian pãper cirrrency
                  Coverage.                                              (4) The Inost we will pay in any one
            {4} Jurisdictional lnspectíons:                                  ôccurrerrce. including !egal expenses,
                lf any boìler or pressure vessel                             r¡nder this Adciitional Coverage is $5,000,
                requires inspection to comply with                           unless     a   higher Limit   of   lnsurance is
                  state or municipal boiler and pressure                     shown in the Declarations.
                  vessel regulations, we agree to                  (¡,   Glass Expense
                  perform such inspection on your                        We will pay for necessary                expenses
                  behalf.                                                lncurred to:
       d.   Fire Department Service Charge                               (1) Pui up temporary plates or board up
            When the fire department is called to save                       openings il reparr or replacement of
            or    protect Covered PropeÉy from             a                 damaged glass is delayed;
            Covered Cause of Loss, we will pay up to
                                                                         {2) Repair or replace encasing frames;
            $25,000 in any one occurrence for your                           and
            liability for fire department service charges:
            (l)                                                          {3) Remove or replace obstructions when
                  Assumed by contract       or   agreement                   repairing or replacing glass that is part
                  prior to loss; or
                                                                             of a burlding
            {2)   Required by local ordinance"                           This does not include removing                   or
       e.   Fire Ëxtinguisher Recharge                                   replacing window displays.
            We wtll pay to cover your expenses tor                  h.   Lock and Key Replacement
            recharge of your hand fire extinguishers                     We will pay up to $1,000 in any one
            when they are emptied while fighting fire.                   occurrence for the re-keying of locks or the
       Í.   Forgery                                                      repair    or       replacement     of locks ât
            (1) We will pay for loss resulting directly                  "scheduled premises" following the thefr or
                  from forgery or alteration of any check,               the attempled iheft of keys by burglars.
                  draft, promissory note, or similar written        i.   Money and Securities
                  promises, orders or directions to pay a
                                                                         {1) We will pay for loss of "money" and
                  sum certain in "money" that you or your                    "securities" used in your business while


Page 6 of 25                                                                                     Form SS 00 07 07 05




                                              EXHIBIT 1
                                             Page 13 of 38

                                                                                        Exhibit 2, Page 25 of 50
                                                                                             Notice of Removal
Case 6:18-cv-01785-MC                        Document 1-2           Filed 10/09/18         Page 26 of 50



                                                                            SPECIAL PROPERTY COVERAGE FORN,I

                    at a bank or sav'ngs institution,      withrn               Undamaged Part
                   your living quarters or the living quarters
                                                                               (a) For loss to the undamaged portion
                   of your partners or any employee having                         of the Building that requires the
                   use and custody of the property, at the                         demolition of parts of the same
                   "scheduled premises",          or in transit                    property not damaged by a
                   between any of these places, resulting                          Covered Cause of Loss provided
                   directly from;                                                  that any such ordinance or law
                   (a) "Theft";                                                      resulting in this type of loss:
                   (b) Disappearance, or                                             (¡)    Regulates the construction or
                   (c)
                                                                                            repair   of    buildings, or
                         Deslruction                                                        establishes zoning or land use
             (2|   ln additron io the Lirnitations and                                      requirements       at         the
                   Exclusions applicable to property                                        "scheduled premises"; and
                   coverage, we will not pay for loss.
                                                                                     {ii) ls in force at the time of the
                   (a) Resulting from accounting or                                         loss.
                         arith¡netical efrots or omissions    ;
                                                                                     The most we will pay in any one
                   (b) Due lo the giving or surrendering                             occurrence for this coverage is
                       of property in any exchange or                                $25,000 as a Limit of lnsurance.
                         purchase; or                                          Demolition Cost
                   {c}   Of   property contained         in   any              (b) The cost to demolish and clear the
                         "money"-operated device unless a                          site of undamaged parts of the
                         continuous recording instrumeni in                          property caused by enforcement of
                         the device records the amount of
                         "money" deposited in the "money"-
                                                                                     a  building, zoning or land use
                                                                                     ordinance or law.
                         operated device
                                                                                     The most we will pay in any one
            {3) The most we will pay for loss in              any                    occurrence     for this coverage       is
                   one occurrence is.
                                                                                     $25,000 as a Limit of lnsurance.
                   {a} The limit shown in the Declarations                     lncreased Cost of Construction
                       for lnside the Premises tor                                                              to
                         'Inoney" and "securities" while:                      {c) The increased cost                  repair,
                                                                                     rebuild or reconstruct the covered
                         (¡)  ln 0r on     the "scheduled                            property, caused by enforcement
                             premises"; or                                           of a building, zoning or land use
                         (ii| Within     a   bank   or   savings                     ordinance or law.
                              institution; and                                       The most we will pay in any one
                         The limit shown in the Declarations                         occurrence for this coverage is
                   {b}
                         for Outside the Premises for                                $25,000 as a Limit of lnsurance.
                         "money" and "securities" while                        "Tenants lmprovements and
                         anywhere else,                                        Betterment"
            {4} Allloss;                                                       (d) The increased cost to repair,
                (a) Caused by one or more persons,                                 rebuild or reconstruct "tenant's
                                                                                     improvements and betterments"
                         or                                                          caused by enforcement of building,
                {b)      lnvolving a single act or series of                         zoning or land use ordinance or
                         related acts:                                               law.
                is considered one occurrence                                         The most we will pay in any one
            (5) You must keep records of all "money"                                 oÇcurrence for this coverage is
                and "securilies" so we can verify the                                $25,000 as a Limit of lnsurance.
                amount of any loss or damage.                               (2) Additional Exclusions
       ¡'   Ordinance or Law                                                    We will not pay under this Additional
            (1 ) lf a Covered Cause of Loss occurs to
                                                                               Coverage for:
                 covered Building property, we will pay                        (a) The enforcement of any ordinance
                 on a "scheduled premises" any of the                              or law which requires the
                 following costs that are caused by                                demolition, repair, replacement,
                enforcement r¡f an ordina¡:ce or law.                              reconstruction, remodeling or

Form SS 00 07 07 05                                                                                         Page 7 of 25




                                                  EXHIBIT 1
                                                 Page 14 of 38

                                                                                      Exhibit 2, Page 26 of 50
                                                                                           Notice of Removal
Case 6:18-cv-01785-MC                          Document 1-2                        Filed 10/09/18         Page 27 of 50



SPECIAL PROPERTY COVERAGE FORM

                     remed¡ation of property due to                                          {bl   lf the Building(s) Full Value
                     contamination by "pollutants and                                              Endorsement applies and the
                     contaminants" or due to the                                                   property is repaired or replaced on
                     presence, growth, proliferation.                                              the same or another premises, we
                     qnro¡d         nf cnr¡ a¡iir¡iirr       ni 'rf'¡vr'nar"
                     vr¡ eee        -' -,'J                              rvr   ¡                   wili not pãy moie foi" physicai ioss of
                     wet or dry rot, bacteria or virus; or                                         or physical damage to designated
                 (b) The costs associated with the                                                 Building property, including loss
                     enforcemènt oi any ordinance or                                               caused by enforcetlletlt of alt
                     law which requires any insured or                                             ardinance or law, than.
                     others to test for, monltor, clean                                            (il     lhe amount you actually spend
                     up, remove, conta¡n, treat, detoxify                                                 to repair, rebuild or reconstruct
                     or        neutralize,    or in any way                                               the Building, but not for more
                     -^^*^^J
                     rËÐpur iu ¡^trJ, ur éùtÉùù LLLt t€- cttcutit
                                                         ^ü-  -L-
                                                                                                          ihan ihe amouni it wouid cost to
                     of "pollutants or contam¡nants",                                                     restore the Euilding on the same
                     "fungi", wet or dry rot, bacteria or                                                 premises; and
                     virus.                                                                        (ii) The amounl it    would cost to
                 (c) l.oss caused by, resulting from,                                                     resþre the undamaged portion
                     contributed         to or aggravated                by                               to the same height, floor area,
                     earthquake or volcanic eruption                                                      siyie and compatable quality of
                 (d) Loss due to an ordinance or                        law                               the originai Property insured
                     that:                                                                   (c)   lf Replacement Cost or the
                     (i)       You were required to comply                                         Building(s) Full Value
                               with before the loss even if the                                    Enclorsentent applies         and      the
                               building was undamaged: and                                         property       is not rePaired or
                                                                                                   replaced, or if Aciual Cash Value
                     {ii)      You failed to comply with
                                                                                                   appl¡es. tlren we w¡ll not pav more
             (3) Additional Limitations                  -    Loss to                              for physical loss of or physieal
                 Undamaged Portion of Building                                                     damage to designated Building
                 Subject to the limit stated ¡n Paragraph                                          property, tncluding loss caused by
                 4.5.i.{1Xa}, the insurance provided                                               enforcement of an ordinance or
                 under this Additional Coverage for loss                                           law, than the lesser of:
                 in valuë to the undamaged portion of                                              {i}    The Actual Cash Value of the
                 the building is limited as follows:                                                      Building at the time of loss; or
                 (a) lf Replacement Cost applies and                                               {ii)   The Llmit of lnsurance
                     the property is repaired or                                                          applicable to the covered
                     replaced on the sãmÊ or another                                                      Building property stated         in
                     premises, we will not pay more for                                                   Paragraph A'5.i.(1 Xa)-
                     physical loss             of or
                                                physical
                                                                                          {4) Additional Limitatíon - Demolition
                     damage to designated Building                                            Cost
                     property, including loss caused by
                     enforcement of an ordinance or                                           We will not pay more than the lesser
                                                                                             af
                     law, than:
                     (i)       The amount you actually spend                                 (a) The amount actually spent to
                               to repair, rebuild or reconstruct                                   demolish and clear the site of the
                                                                                                   "scheduled premises"; or
                               the Building, but not for more
                               than the amount it would cost to                              (bl The appticable Demolition Cost
                               restore the Building on the same                                  Limit of lnsurance as stated in
                               premises; and                                                       Paragraph A.5.i.(1 Xb).
                     (ii) The        amount     it   would cost to                        (5) Additional Limitation - lncreased
                               restore the undamaged portion                                  Cost of Construction
                               to the same height, floor area,                                The insurance provided under this
                               style and comparable quality of                               Additional Coverage for increased cost
                               the original property insured.                                of construction is limited as follows:
                                                                                              (a) We will not pay:

Page   I of 25                                                                                                    Form SS 00 07 07 05




                                                      EXHIBIT 1
                                                     Page 15 of 38

                                                                                                         Exhibit 2, Page 27 of 50
                                                                                                              Notice of Removal
Case 6:18-cv-01785-MC                       Document 1-2        Filed 10/09/18          Page 28 of 50



                                                                           SPECIAL PROPERTY COVERAGE FORM
                        (i)   Until the property is actualty          l.   Preservation of Property
                              repaired or replaced, at the                 lf lt is   necessary      to
                                                                                                     move Covered
                              same    or    another premises;              Property from the "scheduled premises" to
                              and
                                                                           preserve it from direct physical loss or
                        {ii} Unless         the repairs    or              physical damage by a Covered Cause of
                              replacements are made as                     Loss, we will pay for any direct physical
                              soon as reasonably possible                  loss of or physÌcal damage to that property:
                              after ihe physrcal loss or
                              physical damage, not to                      (1) While     it rs being moved or while
                              exceed two years. We may                           temporarily stored at another location;
                              extend this period in writing                      and
                              during the two years.                        (2) Only     if the   direct physical loss or
                 {b}   lf the Building is         repaired or                    physical damage occurs within 45
                       replaced at the same premises, or                         days after the property is first moved.
                       if you elect to rebuild at
                                                another
                       premises, the most we will pay is              m. Theft     Damage to Building
                       the lesser of:                                      This Additional Coverage applies only to
                       (¡)    The     increased   cost of                  premìses where you are a tenant and are
                              cons{ruction    at the same                  responsible in the lease for physical loss or
                                                                           physical damage to the building you lease,
                              premises; or
                                                                           rent, or occupy that is caused by or results
                       (ii) The applicable lncreased Cost
                                                                           from "theft", burglary or robbery.
                            of Construction Limit of
                              lnsurance stated in Paragraph                We will pay for direct physical loss             or
                              4.5.j.{1Xc}                                  physical damage directly resulting from
                                                                           "theff', burglary or robbery (except loss by fire
                 {c} lf the ortiinance or law      requires
                                                                           or explosion) to a building:
                       relocation to another premises, the
                       most we witl pay is the lesser of:                  (1)   You occupy, including             personal
                       (i) The lncreased Cost                                    property that   is used to maintain or
                                                           of                    service the building; or
                              Construction     at the    new
                              premtses; or                                 {2} Containing covered personal property
                       (ii)   The applicable lncreased Cost
                                                                               if you are legally liable for such
                                                                                 physical loss or physical darnage,
                              of   Construction Limlt of
                              Insurance stated in Paragraph                But we will not pay for such physical loss
                       A.sj.(1)(c).                                        of or physical damage to propefty that is
                                                                           away from the "scheduled premises".
       k,   "Pollutants and Contaminants" Clean
            Up and Removal                                           n.    Water Damage, Other Liquid, Powder or
                                                                           Molten MaterialDamage
            We will pay your expense        to extract
            "pollutants and contaminants" from land or                     lf direct physical loss or physical damage
            water at the "scheduled premises" if the                       caused by or resulting from covered water
            discharge, dispersal, seepage, migratíon,
                                                                           or other liquid, powder or molten material
                                                                           damage loss occurs, we will also pay the
            release or escape of the "pollutants and
                                                                           cost to tear out and replace any part of the
            contaminants" is caused by or results from                     building or structure to repair damage to
            a  Covered Cause of Loss lhat occurs                           the system or appliance from which the
            during the policy period The expenses will                     water or other substance escapes.
            be paid only if they are reported to us        in
                                                                           We will not pay the cost to repair any defect
            writing within 180 days of the earlier of:
                                                                           that caused the dírect physical loss             or
            (1) The date of direct physical toss or                        physical damage except           as   provided   in
                physical damage; or                                        paragraph 4.5.c., Equipment Breakdown of
            {2} The end of the policy period                               this coverage form. But we will pay the cost
            The most we will pay in any one                                to repair or replace damaged pañs of flre
                                                                           extinguishing equipment if the damage:
            occurrence for each location under this
            Additional Coverage is $15,000 for the                         (1)   Results in discharge of any substance
            sum of all such expenses arising out of                              from an automatic fire      protection
            Covered Causes of Lr¡ss                                              system; or

Form SS 00 07 07 05                                                                                         Page 9 of 25




                                               EXHIBIT 1
                                              Page 16 of 38

                                                                                       Exhibit 2, Page 28 of 50
                                                                                            Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2             Filed 10/09/18               Page 29 of 50




 SPECIAL PROPERTY COVER.AGE FORM

             (2) ls directly caused   by freezing.                               {b) fhat part or all of the "scheduled
        o.   Business lncome                                                           premises'' is           rendered
             (f) We will pay for the actual loss of                                    untsrrla¡rtable as a result of a
                 Business lncome yor-r sustain due to
                                                                                       Covered Cause of Loss if
                                                                                       coverage Ío;' Eusiness íncome
                 the necessary suspension of your
                                                                                       applies to the policy.
                 "operations" during the "period of
                 restoration" The suspension must be                  p.   Extra Êxpense
                 caused by direct physical loss of or                      {1) We wrll pay reasonable and necessary
                 physical damago to property at the                            Extra Expense you incur during the
                 "scheduled premises",               including                   "period of restoration" that you would
                 personal property in the open (or in a                          not have incurred if there had been no
                 vehicle) within 1,000 feet           of   the                   direcl physical loss           or   physical
                 "scheduied premlses", caused by or                              damage to property at the "scheduled
                 resulting from a Covered Cause of                               premises", including personal property
                 Loss.                                                           in the open (or in a vehicle) within
                                                                                 'l
             {2) With respect to the requirements set                               ,000 feet, caused by or resulting from
                 forth in the preceding paragraph, if you                        a Covered Cause of Losa
                 occupy only part of the site at which                     (2) With respect to the requirements set
                 the "scheduled premises" are located,                           forth in the preceding pâragraph, if you
                 your      "scheduled premises'' also                            occupy only pari of the site at which
                 rneans;                                                         the "scheduled premises" are located,
                 {a) The portion of the building which                           your "scheduled            prernises" also
                     you rent, lease or occupy; and                              meansì

                 {b} Any area within the building or on                          (a) The portion of the building which
                     the site at which the "scheduled                                  you rent, lease or occupy; and
                     premises" are located, but only if                          ibì Âny area wiil¡in ihe building or on
                     that area servrces, or is used to                                 the srte at which the "scheduled
                     gain access ta, ttre "scheduled                                   premrses" are located, but onty if
                     premises".                                                        that area services, or is used to
             {3) We will only pay for loss of Business                                 gain access to, the "scheduled
                 lncome that occurs within                 12
                                                                                       premises"
                consecutive months after the daie of                       {3} Ëxtra Expense means                   expense
                direct physical loss          or     physical                    incurred:
                damage.                                                          (a)   To avoid or            minimize the
                This Additional Coverage is not subject                                suspension      of business and to
                to the Limits of lnsurance.                                            continue "operat¡ons":
             (4) Business lncome means the:                                            (i) At the "scheduled       premises";
                                                                                              or
                 {a) Net lncome (Net Profit or Loss
                     before income taxes) that would                                   iii)   At replacement premises or at
                    have been earned or incurred if no                                        temporary locations, including:
                    direct physical loss or physical                                     {aa)Relocation expenses; and
                    damage had occurred; and
                                                                                         (bb)Cost to equip and operate
                (b) Continuing normal operating                                                    the
                                                                                                     replacement or
                    expenses incurred, including                                             temporary location, other
                     payroll.                                                '                     than thoee     costs
             (5) With respect to the coverage provided                                        necessary to repair or to
                in this Additional Coverage,                                                  replace damaged stock
                                                                                              and equipment.
                suspension rneans;
                                                                                 (b) To minimize the suspension of
                (a) The partial slowdown or complete
                                                                                     business if you cannot continue
                    cessation         of your        business
                                                                                     "operations"
                     activities; or
                                                                                 (c)   {i) To repair or         replace any
                                                                                       property; or

Page 10 of 25                                                                                         Form SS 00 07 07 05




                                             EXHIBIT 1
                                            Page 17 of 38

                                                                                          Exhibit 2, Page 29 of 50
                                                                                               Notice of Removal
Case 6:18-cv-01785-MC                       Document 1-2           Filed 10/09/18         Page 30 of 50



                                                                             SPECIAL PROPERTY COVER,AGE FORM

                         (ii)   l'o   research, replace       or                 (a) When access is permitted to your
                                restore the lost information on                        "scheduled premises"; or
                                damaged "valuaþle        papers
                                                                                 (b) 30 consecutive days after              the
                                and records",
                                                                                       order of the civil authority
                                to ihe extent it reduces the            r.   Extended Business lncome
                                amount of loss that othen¡vise
                                would have been payable                      (1) lf the necessary suspension of            your
                                under this Adclitronal Coverage
                                                                                 "operations" produces           a    Business
                                or Additional Coverage       o.,                 lncome loss payable under this policy,
                                Business lncome                                  we will pay for the actual loss     of
                                                                                 Business lncome you incur during the
                                We will only pay for      Extra                  period that:
                                Expense that occurs within 12
                                consecutive months after the                     (a) Begins on the date property                is

                                date of direcl physical loss or                        actually repaired, rebuilt or replaced
                                                                                       and "operations" are resumed; and
                                physical damage This
                                                  is not
                                Additional Coverage                              (b)   Ends on the earlier of:
                                subject to the Limits of                               (i) The date you could restore
                                lnsurance                                                  your "operations" with
            {4) With respect to the coverage provided                                        reasonable speed, to the
                   in this Additional                Coverage,                               condition that would have
                  suspenston nìeans:                                                         existed rf no direct physical
                  (a) The partial slowdown or complete                                       loss or damage occurredi or
                        cessation        of your business                              {i¡) 30 consecutive days after the
                        aciivities; or                                                      date determined in (1Xa)
                  (b) That part or all of the "scheduled                                     above,
                        premises" is                  rendered                   Loss of Business lncome must be
                        unteniantable as a result ol a                           caused by direct physical loss or
                        Covered Cause of Loss if                                 physical damage at the "scheduled
                        coverage for Extra Expense                               premises" caused by or resulting from
                        applies to the policy.                                   a Covered Cause of Loss.
            {5} Limitation                                                   (2) Wth respect to the coverage provìded in
            This Extra Expense Coverage does                not
                                                                                 this Additional Coverage, suspension
            apply to;                                                            means:

                        Any   deficiencres in                                    (a) The partial slowdown or      complete
                  {a)                                  insuring
                        building or business          personal                         cessation of your business activities;
                        property, or                                                   and
                                                                                 (b) That a part or all of the "scheduled
                  {b) Any expense related to any recall
                      of products you manufacture,                                     premises" is rendered untenantable
                                                                                       as a result of a Covered Cause of
                        handle or distribute.
                                                                                       Loss.
       q.   CivilAuthority
                                                                        s.   Business lncome            from     Dependent
            {1) This insurance is extended to          apply to              Properties
                  the actual loss of Business lncome you
                  sustain when access to your "scheduled
                                                                             (1) We will pay for the aclual loss of
                  premises" is specifically prohibited by                        Business lncome you sustain due to
                  order of      a civil authority as the direct                  direct physical loss or physical damage
                  result of a Covered Cause ol Loss to                           at the premises of a dependent property
                  property in the lmmediate area of your                         caused by or resulting from a Covered
                  "scheduled premises"                                           Cause of Loss.

            (2)   The coverage for Business Income will                          The most we will pay under this
                  begin 72 hours after the order of a civil                      Additional Coverage is $5,000 in any
                  authority and coverage will end at the                         one occurrence unless a higher Limit
                  earlier of:                                                    of lnsurance is indicated in the
                                                                                 Ðeclarations.


Form SS 00 07 07 05                                                                                         Page      ll of25



                                                 EXHIBIT 1
                                                Page 18 of 38

                                                                                        Exhibit 2, Page 30 of 50
                                                                                             Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2         Filed 10/09/18          Page 31 of 50



 SPECIAL PROPERTY COVERAGE FORM

           (2) We will reduce the amount of your                             {a) Regulales the construction, use or
                 Business lncome loss, other than                                reparr, or requires the tearing
                 Extra Expense, to the extent you can                            down of any property; or
                 resurne "operations", in whole or in                       (b) Requires any insured or others to
                 Þart, b1i using any othe¡'available:
                                                                                rtrs( ru¡ , ilrur ilr.ulì ulgi'll up¡ lellluve,
               (a) Source of materials; or                                       contain, treat, detoxifu, or neutralize,
               {b} Outlet for your products                                      or in any way respond to, or assess
           (3) lf you do not resume "operations",                                tlre elfeuls ''pullutatrl.s "
                                                         or
                do not resume "operations" as quickly                   (7) l-he definilion    of Business lncome
                as possible, we will pay based on the                       contained      in the Business lncorne
                length of time it would have taken to                       Additional Coverage also applies to
                resurne "operations" as quickly as                          this Business lncome From Dependeni
                possible.                                                   Propenres Aodrtronai Coverage
           (4) Dependent Property means property                   t.   Tenant Glass
               owned, leased or operated by others                      This Additional Coverage applies only to
                whom you depend on to:                                  premises where you are a tenanl and are
                (a) Deliver materials or services lc                    tesponsible in the leasa for sueh damage.
                    you or to others for your account.                  We will cover loss to glass, which is in your
                     But services do not include:                       care, custocly or control and for which the
                    (i)   Water, communication, power                   lease holds you responsible The glass
                          services or any other utility                 must be pad of a building described in the
                          services; or                                  Declarations or at a location that would be
                    (ii) Any type of web site,                          included in Coverage Extension b. Newly
                                                      or
                         l-¡----¡                                       Acquired or Constructed Property
                         inrernei sei-vtce.
                                  --

                                                                        The most that we will pay in any one
                {b} Accept your produets or services.                   occurrence ior each location under ihis
                (ci ManuT-acture your products for                      Additìonal Coverage is $25,000.
                    deliver'y tcl your customers under
                    contract for sale; or
                                                                   u.   Leaseholdínrprovements
                                                                        lf your lease is cancelled in accordance with
                (d) Attract customers to your business
                                                                        a valid Ìease provision as the direct result of a
                    premises.
                                                                        Covered Cause of Loss to property at the
                The dependent        property must be                   location in which you are a tenant, and you
                located in the coverage terrilory of this               cannot legally remove "Tenant lrnprovements
                polícy                                                  and Betterments", we will extend Business
          (5)   The coverage period for           Business              Personal Property coverâge to apply to the
                lncome under this Additional Coverage:                  unamortized value of ''Tenants lmprovement
                (a) Begins 72 hours atter the time of                   and Betterment" that remain and that you
                                                                        were forced to abandon,
                    direct physical loss or physical
                    damage caused by or resulting                       The most we will pay in any one
                    from a Covered Cause of Loss at                     occurrence for loss under this Additional
                    the premises of the dependent                       Coverage is $25,000.
                    property; and                                  v.   Lease Assessment
                (b) Ends on the date when the property                  Your Business Personal Property is extended
                    at the premises of the dependent                    to apply to your share of any assessment
                    property should be repalred, rebuilt                charged to all tenants by the building owner
                    or replaced with      reasonable speed              as a result of direct physical damage caused
                    and similar qualig.                                 by or resulting from a Covered Cause of Loss
          (6)   The      Busíness lncome         coverage               to building property you occupy as agreed to
                period, as stated in Paragraph (5),                     in yourwritten lease agreement.
                does not include any increased period                   We will pay no more than $2,500 in any one
                required due to the enforcement of any                  occurrence for this Additional Coverage.
                ordinance or law that:


Page 12 of25                                                                                    Form SS 00 07 07 05




                                              EXHIBIT 1
                                             Page 19 of 38

                                                                                    Exhibit 2, Page 31 of 50
                                                                                         Notice of Removal
Case 6:18-cv-01785-MC                          Document 1-2           Filed 10/09/18            Page 32 of 50



                                                                                 SPECIAL PROPERTY COVERAGE FORM

     6.   Coverage Extensions                                                              representatives, or anyone
          Except      as othenuiseprovided, the following                                  entrusted wíth the records of
          Extensions apply to property located in or on                                    accounts receivable, whether or
          the building at the "scheduted premises" or in                                   not acting alone or in collusion with
          the open (or rn a vehicie) within '1,000 feet of                                 other persons or occurr¡ng during
          the "scheduled premises" All Coverage                                            the hours of employment.
          Extensions are sub.iect to the terms, conditions                                 This exclusion does not apply to a
          and exclusions             of this   policy, except as                           carrier for hire.
          otherwise provided                                                         (b) Alteration, falsification, concealment
          ln addition to the Lrmits of lnsurance, you may                                  or destruction of records ofaccounts
          extend the insurance provided by thrs policy as                                  receivable done      to  conceal the
          follows:                                                                         wrcngful giving, taking or withholding
          a.   Accounts Receivable                                                         of   "money," ''securities,"   or   other
                                                                                           property.
               (1) You may extend the insurance that
                     applies to your Business Personal                                     This exclusion applies only to the
                     Property, to apply to your accounts                                   extent      of the   wrongful giving,
                     receivable                                                            taking or withholding.
                     We will pay for:                                                (c)   Bookkeeping, accounting or billing
                                                                                           errors or omissions.
                     (a)   All  amounts due from your
                           customers that you are unable to                          {d} Electrical      or     magnetic       injury,
                           collect;                                                        disturbance or erasure of electronic
                     (b) lnterest charges on any                                           recordings.
                                                             loan
                           required to offset amounts you are                              But we wíll pay for direct physical
                           unable      to   collect pending our                            loss or physical damage caused
                           payment of these amounts;                                       by Lightning.
                     (c) Collection expenses rn excess of                            {e) Voluntary parting with any property
                         your normal collection expenses                                 by you or anyone entrusted with
                         that are made necessary by the                                  the property if induced to do so by
                           physical loss or physical damage,                             any fraudulent scheme, trick,
                                                                                           device or false pretense.
                           and
                     (d) Other reasonable expenses that                              (f) Unauthorized instructions                  to
                           you incur to          reestablish your                          transfer property to any person or
                           records of accounts receivable;                                 to any place.

                     that result from direct physical loss of or
                                                                                 (4) We will not pay for direct physical loss
                     physical damage           to your records   of                  or physical damage that requires any
                                                                                     audit of records or any inventory
                     accounts receivable.
                                                                                     computation to prove its factual
               {2} Paragraph A.3., Covered Causes of                                 existence.
                   Loss, and Section 8., Exclusions, do                          (5) The most we will pay in any one
                   not apply to this Additional Coverage                             occurrence for direct physical loss of
                     except for:                                                     or physical damage to your accounts
                     (a) Paragraph 8.1.b., Governmental                              receivable         at each       "scheduled
                           Action;                                                   premises" is $25,000.
                                                                                 (6) The most we will pay in any one
                     {b) Paragraph El.1.c., Nuclear Hazard',                         occurrence for direct physical loss of
                           and
                     (c) Paragraph 8.1.e., War
                                                                                     or physical damage to accounts
                                                      and Military                   receivables away from the "scheduled
                           Action                                                    premises", including while in transit, is
               (3) Additional Exclusions                                             $25,000.
                   (a) Dishonest acts by you, anyone                        b.   Arson and "Theft" Reward
                       else with an interest in the records                      (1) ln the event that a covered fire loss
                       of accounts receivable, or your or                            was the result of an act of arson, we
                       their employees or authorized                                 will reimburse you for rewards you pay
                                                                                     for information leading to convictions
                                                                                     for that act of arson.

Form SS 00 07 07 05                                                                                              Page 13 of 25




                                                    EXHIBIT 1
                                                   Page 20 of 38

                                                                                            Exhibit 2, Page 32 of 50
                                                                                                 Notice of Removal
Case 6:18-cv-01785-MC                                        Document 1-2                     Filed 10/09/18       Page 33 of 50




 SPECIAL PROPERTY COVERAGE FORM

              (2) ln the event of a covered "theft" toss,                                                ïhe most we wrll pay          rn any   one
                  we will reimburse you for rewards you                                                  occurrence for loss or damage under
                  pay for information leading to                                                         this Exterrsion is 25% of the Linrit of
                       convíctions for the "theft" loss                                                  lnsurallce for Building shown in the
              -f h^
               I tì9    ttrvùt
                        ''^^+      yvç
                                   '.,^   '.,ill
                                          cf til ^^'.
                                                 pqy
             any one occurrence for arson or "theft"
                                                        l^
                                                        tv   -^;-h,,-^^
                                                             tg[iluutùg
                                                                               .,^,,
                                                                               yuu
                                                                                         :-
                                                                                         ln              ûeciaratrons,      but noi    more     ihan
                                                                                                         $500 000 at each premises
             rer¡¡ards is $10,000.
             This is    additio¡lal ilruurarrue. Tlre                                                 {2} You nray extend the insurance that
                                                                                                          applies to Business Personal Property
             deductible does not apply to these
             reimbursements                                                                              to apply to.

        c.   Data and Software                                                                           {a) Property      al any premises you
                                                                                                             acquire or construct;
             We will pay up to $10,000 in any one
             occurrence to cover your costs to                                                           (b) Busrness Perscnal Property,
             research, replace or restore "data" or                                                          including such properiy that you
             "software" which exists or existed on                                                           newly acquire, located at your
             electronic or magnetic "media" that is lost                                                     newly constructed building, or
             or damaged as a result of clirect physical                                                  {c) Business Personal Property         that
             loss or physical damage to "computer                                                            you newly acqutre, located ai the
             equipment" at the "scheduled premises".                                                         "scheduled premises"
        d.   Garages, Storage Buildings and Other                                                        ï'his extension does not appiy to:
             Appurtenant Structures                                                                      (a) Personal Property that you
             {1) You may extend the insurance that                                                           temporarily acguire in the course
                       applies to Building to apply to garages,                                              of installing or performing work on
                       storage buildings and              other                                              such property;
                       appu rtenant structures, excepi outdoor                                           (b) Personal property of others that
                       fixtures at the "scheduled premises"                                                  you temporarily acquìre in the
                       The most we will pay in any                                 one                       course of your wholesaling activity.
                       occurrence for direct physical loss or                                            (cl Merchandìse held for sale, except
                       physical damage under this Exlension                                                  as provided under Paragraph C.6.
                       is    $50,000             at      each        "scheduled                              Business Personal Property Limit
                       premises".
                                                                                                             -   Seasonal lnnrea.se
             (2) You may extend the insurance that                                                       The most we will pay in any one
                 applies to Business Personal Property                                                   occurrence for direct physical loss or
                       in garages, storage buildings and other                                           physical damage under this Extension
                       appurtenant structures                             at           the               is $250 000 at each premises.
                       "scheduled premises"                                                          (3) You may extend the insurance that
                   The most we will pay in any                                    one                    applies lo Business lncome and Extra
                   occurrence for direct physical loss or                                                Expense to apply to newly acquired or
                   physical damage under this Extension                                                  constructed locaiions
                   is $5,000 at each                                 "scheduled                          The most we will pay in any one
                   premises".                                                                            occurrence under this Extension is
       e.    Newly Acquired or Constructed Property                                                      $50,000
             (1) You may extend the insurance that                                                   (4) lf Covered Property is moved to a      new
                   applies to Building to apply to:                                                      premises endorsed onto this policy, from
                                                                                                         a "scheduled premises" being endorsed
                   (a) Your new buildings while beíng built                                              off this policy, the Limit of lnsurance
                            on the "scheduled premises"; and                                             applicable to that vacated premises will
                   (b) Buildings you                    acquire at locations                             apply proportionately to both premises as
                            other than the                      "scheduled                               the property is moved. This coverage
                            premises", intended for:                                                     applies to up to 180 days afier the move
                            (i) Similar use as the Building                                              begins or upon completion of the move,
                                    described in the Declarations; or                                    whichever      is sooner. This coverage
                            (iif    Use as a warehouse,
                                                                                                         does not apply      to Business Persona,!
                                                                                                         Property while in transit


Page 14 of 25                                                                                                               Form SS 00 07 07 05



                                                                 EXHIBIT 1
                                                                Page 21 of 38

                                                                                                                 Exhibit 2, Page 33 of 50
                                                                                                                      Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2               Filed 10/09/18            Page 34 of 50



                                                                               SPECIAL PROPERTY COVERAGE FORM

             {5) lnsurance under thls Extension for                            The most we will pay in any one
                 each newly acquired or constructed                                    for physical loss or physical
                                                                               occurrence
                 property wrll end when any of the                             damage under this Extension is $10,000 at
                   following first occurs.                                     each "scheduled premises".
                   (a) This policy exprres;                              h.    PropertyOff-Premises
                   (b) 180 days after you acquire or                           (1) You may extend the insurance that
                         begrn lo construct the properly, or                        applies  to Building to apply to such
                   {c} You report values to us                                      property that is temporarily at a location
                   We will charge you additional premium                            you do not own, lease or operate. This
                   for values     reported from         the   day                   Extension applies only if physical loss
                   construction begins or you acquire the                           or physical damage is caused bY or
                   property                                                         resulting from a Covered Cause of
                                                                                    Loss. This Extension does not apply to
        f.   Outdoor Properfy                                                       property in course of transit.
             You may extend the insurance provided by                               The most we will pay in any one
             this policy to apply to your outdoor:                                  occurrence under           thiscoverage
             (l)   Fences, signs (other than signs                                  extension is $5,000.
                   attached to buildrngs), trees, shrubs                       (2) You may extend the insurance that
                   and plants caused by or resulting from                           applies to Business Personal Property
                   any of the following causes of loss:                             to apply to such property, other than
                   {a) Fire;                                                        Accounts Receivable, "money" and
                   (b) Lighining,                                                   "securities" while:
                   (c) Explosron;                                                   (a) ln the course of transit and more
                                                                                          than 1,000 feet from the "scheduled
                   (d) Riot or Civrl Commotion;         and
                                                                                          premises"- PropertY must be in or
                   {e} Aircraft                                                           on, but not permanentlY attached to
                   The most we will pay in any       one                                  or installed in, a motor vehicle You
                   occurrenüe for direcl physical loss or                                 Õwn, lease or oPerate while between
                   physical damage, including debris                                      points in the coverage territory; or
                   removal expense, under this Extension                            (b) Temporarily at a premises you do
                   is $10,000 but not more than $1,000                                    not own, lease or oPerate.
                   for any one tree, shrub or plant.                                      At a    premises owned, leased,
                                                                                    {c)
             {2}   Radio      and    television antennas                                  operated or used bY You and the
                   {including satellite dishes) caused by                                 Business Personal ProPertY is a
                   or resulting from any of ihe following                                 vending machine.
                   causes of loss:                                                  (d)   ln or on, but not PermanentlY
                   {a) Fire;                                                              attached   to or installed in, motor
                   {b} Lighlning;                                                         vehicles operated           bY     Your
                   (c) Windstorm;
                                                                                .         employees in the course of Your
                                                                                          business oPerations.
                   (d) lce, Snow, Sleet      or Hail;                               (e) On temporary Public disPlaY, or
                   {e) Explosion,                                                         while being used at               fairs,
                   {f}   Riot or Civil Commotion; and                                     exhibitions, expositions, or trade
                   {g) Aircraft.                                                          shows or while in transit to and
                                                                                          from these temPorarY siles.
                   The most we will pay in any                one
                   occurrence for direct physical loss or                           The most we will paY in any one
                   physical damage, including debris                                occurrence under this Extension is
                   removal expense, under this Extension                            $2,500.
                   is $2,000                                              i.   Valuable Papers and Records - Gost of
        g.   Personal Effects                                                  Research
             You may extend the ttrsurance that applies                        You may extend the insurance that applies
             to Business Personal Propedy to apply to                          to Business Personal Property to apply to
             personal effects owned Þy you, Your                               your costs to research, replace or restore
             officers, your partners,               "managers",                the lost information on lost or damaged
             "members", or your employees                                      "valuable papers and records", for which
                                                                               duplicates do not exist.

 Form SS 00 07 07 05                                                                                            Page 15 of25




                                                 EXHIBIT 1
                                                Page 22 of 38

                                                                                           Exhibit 2, Page 34 of 50
                                                                                                Notice of Removal
Case 6:18-cv-01785-MC                                  Document 1-2                          Filed 10/09/18          Page 35 of 50




 SPECIAL PROPERTY COVERAGE FORM

              The most we will pay                               in any one                                (d) All volcan¡c eruptions that occur
              occurrence under                     this Extension is                                           wrthrn any 168-hour Period will
              $25,000 at each "scheduled prenrises'', For                                                      constitute a single occurrenee.
              "valuable papers and records" not at the                                                     Volcanic action does not tnclude the cost
              rrc¡ha¡lr   ¡iari   nramiaao¡¡
                                  l¿r vr I ilgve   f
                                                       ¡nal¡
                                                       I      ¡¡lin¡ tv
                                                         'vrqvI
                                                                          ¡.,h;l^
                                                                          vvt Itç   ;-
                                                                                    ¡,   I                 io ¡-e¡i¡ove asii, dust, or particuiaie
              transit, the most we will pay in any one                                                     maiter That does not cause direct
              occurrence is $25,000.                                                                       physical loss or physicai damage to
B.   EXCLUSIONS                                                                                            Cuveled Prupetty
     L   We will not pay for loss or damåge caused                                                b.   Governmental Action
         directly or indirectly by any of the following                                                Seizure or destruction of property by order
         Such loss or damage is excluded regardless of                                                 of governmental authority
         any other cause or event that contributes                                                     But we wrll pa;, for acts cf destruction orCered
         concurrently or in any sequence to the loss                                                   by qovernmental authority and taken at the
         a.   Ëarth Movement                                                                           time of a fire to prevent its spread, if the fire
              (1) Earthquake, meaning a shaking or                                                     would be covered under this policy
                  trembling of the earth's crust, caused                                          c.   Nuclear Hazard
                  by underground tectonic forces                                                       Nuclear reaction or radiation, or
                    resulting in breaking, shifting,                         risrng,                   radioactive contamination however
                    settling, sinking or lateral movement,                                             caused
              (2) Landslide, including any earth      sinking,                                         But if physical loss or physical damage by
                    rising or shifting related to such event;                                          fire results. we will pay for that resulttng
              {3} Mine subsidence, meaning subsidence                                                  physical loss or physical damage.
                  of a man made mine, whether or not                                              d.   Power Failure
                    mining activity has ceased;
                                                                                                       The fatlure of power or other ulility service
              {4) Earth sinking (other than                               sinkhole                     supplieci   io ihe    "scheduied premises",
                    collapse), rising or shifiing Including soll
                                                                                                       however caused, if the failure occurs away
                    conditions which cause settllng, cracking
                                                                                                       from the "schecluled premises". Failure
                    or other disarrangement of foundations
                    or other parts of realty. Soil conditions                                          includes lack    of   sufficient capacity and
                    include contractíon, expansion, freezing,                                          recluction in supply necessary to maintain
                    thawing, erosion, improperly compacted                                             normal operations
                    soil, and the action of water under the                                            But if physical loss or physical damage by
                    ground surface;                                                                    a Covered Cause of Lr:ss results, we will
              But   if Earth Movement, as described in                                                 pay for that resulting physical loss or
              Paragraphs (1) through (4) above, results                                                physical damage.
              in fire or explosion, we will pay for the                                           e.   War and Military Action
              physical loss or physical damage caused
              by that fire or explosion                                                                {1} War, incl-rding undeclared or civil war,
                                                                                                       (2) Warlike action by a military force,
              {5) Volcanic eruption, meaning the
                  eruption, explosion or effusion of a                                                     including action in hindering or
                  volcano. But if physical loss or                                                         defending against an actual or
                  physica{ damage by fire or volcanic                                                      expectecl attack, by any government,
                  action results, we will pay for that                                                     sovereign or other authority using
                    resulting physical damage.                                                             military personnel or other agentsi or
                    Volcanic action means direct physical                                              (3) lnsurrection, rebellion, revolution,
                    loss or physical damage resulting from                                                 lusurped power, or action taken bY
                    lhe eruption of a volcano when the                                                     governmental authority in hindering or
                    physical loss or physical damage is                                                    defending againsl any of these.
                    caused by:                                                                    f.   Water
                    (a) Airborne volcanic blast or airborne                                            (1) Flood, including the accumulation of
                          shock waves;
                                                                                                           surface water, waves, tides, tidal
                    (b) Ash, dust, or particulate matter; or                                               waves, overflow    of streams of any
                    {c)   Lava flow,                                                                       oiher bodies of water, or their spray, all
                                                                                                           whether driven by wind or notl

Page 16 of 25                                                                                                                 Form SS 00 07 07 05



                                                               EXHIBIT 1
                                                              Page 23 of 38

                                                                                                                   Exhibit 2, Page 35 of 50
                                                                                                                        Notice of Removal
Case 6:18-cv-01785-MC                         Document 1-2             Filed 10/09/18          Page 36 of 50



                                                                                  SPECIAL PROPERTY COVERAGE FORM

               (2i    Mudslide or mud flow                                        {6} The following causes           of   loss     to
               {3f Water that backs up from a sewer or                                personal property:
                      drain; or                                                       (a) Dampness         or dryness              of
               (4) Water under the ground surface pressing                                  atmosphere;
                      on, or flowing or seeping through:                              (b) Changes    in or extremes of
                                                                                            temperature; or
                      (a) Foundations, walls, floors or paved
                            surfaces,                                                 (c)  Marring or scratching,
                      (b) Basements, whether paved or           not;              But if physical loss or physical damage by
                            or                                                    the "specified causes of loss", building
                                                                                  glass breakage or Equipment Breakdown
                      {c)   Doors, windows or other openings.
                                                                                  Accident results, we will pay for that
                      But if loss or flamage by fire, explosion                   resulting physical loss or physical damage.
                      or sprinkler leakage results, we    will
                                                                            d.    Frozen Plumbing: Water, other liquids,
                      pay for that resulting physical loss or
                      physicaldamage
                                                                                  powder   or molten material that leaks or
                                                                                  flows from plumbing, heating, air
              (5) Water damage caused by or resulting                             conditioning or other equipment (except
                     from earthquake or volcanic eruption:                        fire protective systems) caused by or
                      (a) Ëarthquake means          a   shaking or                resulting from freezing, unless:
                            trernbllng of the earth's crust, caused               (1) You do your best to maintain heat in
                            by    underground tectonic forces                         the building or structure; or
                            resulting in breaktng, shifting, rising,              (2) You drain the equipment and shut off
                            settling, sinking or lateral movement
                                                                                      the supply if the heat is not maintained.
                            or other movement;
                     (b) Volcanic eruption means the
                                                                            e.    Dishonesty; Dishonest or criminal act by
                                                                                  you, any of your partners, "mernbers",
                            eruption, explosion or effusion of a                  officers, "managers", employees, directors,
                            volcano.
                                                                                  trustees, authorized representatives or
         g.   Neglect                                                             anyone to whom you entrust the property
              Neglect of an insured to use all reasonable                         for any purpose:
              means to save and preserve property fiom                            {l ) Acting alone or in collusion with others;
              further damage at and after the time of                                 or
              loss.                                                               (2) Whether or not occurring during the
    2.   We will not pay ior physical loss or physical                                hours of employment.
         damage caused by or resulting from:                                      This exclusion does not apply to acts of
         a.   Consequential Losses; Delay, loss of use                            destruction by your employees; but theft by
              or loss of market                                                   employees is not covered.
         b    Smoke, Vapor, Gas: Smoke, vapor or gas                        ¡.    False Pretense: Voluntary parting with
              from agricultural smudging or industrial                            any property by you or anyone else to
              operations.                                                         whom you have entrusted the property if
         c.   Miscellaneous Types of Loss:                                        induced to do so by any fraudulent
                                                                                  scheme, trick, device or false pretense.
              (l)   Wear and tea¡;                                          g.    Exposed Property: Rain, snow, ice or
              (2) Rust, corrosion, fungus, decay,                                 sleet to personal property in the open,
                    deterioraÍion, hidden or latent defect or                     except as provided in the Coverage
                    any quality rn property that causes it to                     Extension for Outdoor Property.
                    damage or destroy itsell;                                h.   Collapse; Collapse, except as provided           in
              (3) Smog;                                                           the Additional Coverage for Collapse. But if
              (4) Settling, cracking, shrinking or                                loss or damage by a Covered Cause of Loss
                    expansion;                                                    results at the "scheduled premises", we will
                                                                                  pay for that resulting loss or damage,
              (5) Nesting or infestation, or discharge or
                    release        of waste         products      or
                                                                             i.   Pollution: We will not pay for loss or
                                                                                  damage caused by or resulting from the
                    secretions, by insects, birds, rodents,
                                                                                  discharge, dispersal, seepage, migration,
                    mold, spore or other animals;
                                                                                  release    or   escape    of   "pollutants and

Form SS 00 07 07 05                                                                                              Page   l7 of 25



                                                   EXHIBIT 1
                                                  Page 24 of 38

                                                                                             Exhibit 2, Page 36 of 50
                                                                                                  Notice of Removal
Case 6:18-cv-01785-MC                        Document 1-2                 Filed 10/09/18                  Page 37 of 50




 SPECIAL PROPERTY COVERAGE FORM

              contaminants" unless               the       discharge,          5.   Equipment Breakdown Exclusion
              dispersal, seepage, migration, release or
                                                                                    We will not pay for physical loss or physical
              escape       is itself   caused by any of the                         damage caused by or resulting from any of the
              "specified causes        of loss." But if physical                    followìnq tests
              inec nr nhrrci¡ai    Aamaaa       hr¡
                                                v,.l,v
                                                       iha;rcna¡rliad
                                                             gl,vvll¡Uv

             causes of loss" results, we will pay for the                           (a) A hydrostatic, pneumatic or gas pressure
             result¡ng physical loss or physícal damage                                  test of any boiler or pressure vessel; or
             caused by the "specriied cauec of loce "                               (bi an rnouiatron  brcokdown tcst of ony typc of
    3.   We will not pay for loss or damage caused by or                                 electncal equipment
         resulting from eny of the following But if physical              C.   LIMITS OF INSURANCE
         loss or physical damage by a Covered Cause of
         Loss results, we will pay for that resulting physical
                                                                               1.   The most we will pay for physical loss or
                                                                                    physical damage in any one occurrence is the
         Incc nr nhr¡cinal d¡mano
                                                                                    applicable Lrmit of lnsurance shown in the
         e.   llUeather conditions: Weather conditions.                             Declarations
              ïhis exclusion only applies weather         if                   2.   The most we will pay for physical loss of or
              conditions contribute in any way with a                               physical damage to outdoor slgns attached to
              cause or evenl excluded in paragraph 1.
              above     to produce the        physical loss or
                                                                                    buildings ¡s $5,000 per sign             in any one
                                                                                    occurrence.
              physical damage.
         b. Acts or       Decisions: Acts or decisions,
                                                                               3.   The limits applrcable      to:

              including the failure to act or decide, of any                        a.   Coverage Extensrons; and
              person, group, organization or governmental                           b.   The following Additional Coverages:
              body                                                                       (1) Accounts Receivable.
         c.   Negligent Work: Faulty, inadequate or                                      (2) Fire Department Service Charges,
              defective:
                                                                                         (3) Fire Exínguisher Recharge, and
              (1i Planning, zoning.                  development,
                    surveying, siting;                                                   {4} "Pollutants and Contamrnants" Clean
                                                                                                  Up and Removal
              (2) Design, specifications, workmanship,
                    repair, conslruction,                renovation,                     are in addition to the Lrmits of lnsurance,
                    remodeling, grading, compaction;                           4.   Payments under the following Additional
              (3) Materials used in repa¡r, construction.                           Coverages will not increase the applicable
                    renovation or remodeling: or                                    Limit of lnsurance:
              (4)   Maintenance of part or all of any properiy                      a.   Preservation of Property; or
                    on or off the ''scheduled premises"
                                                                                    b.   Debris Removal; but if:
   4.    Business lncome               and Extra Expense
         Exclusions. We will not pay for:                                                {1} The surn of direct physical loss or
                                                                                                  physical damage and Debris Removal
         a.   Any Extra Expense, or increase of Business                                          expense exceeds          the Llmit    of
              lncome loss, caused by or resulting ftom:                                           lnsurance; or
              (1)   Delay in rebuilding, repairing or replacing
                                                                                         {2) The Debri$ Removal expense exceeds
                    the property or resuming "operations",                                   the amount payable under the 25%
                    due to interference at the location of the                               limttation in the Debris Removal
                    rebu¡lding, repair     or    replacement by                                   Additional Coverage.
                    strikers or other persons; or
                                                                                         We will pay up to an additional $10,000 for
              (2) Suspension, lapse or cancellaiion of any                               each locat¡on stated in the Declarations in
                  license, lease or contract. But if the                                 any one occurrence under the               Debris
                  suspension, lapse or cancellation is                                   Removal Additional Coverage.
                  directly caused by the suspension of                         5.   Building Limit - Automatic lncrease
                  "operations', we will cover such loss
                  lhat affects your Business lncome                                 a. The Limil of lnsurance for Buildings will
                                                                                         automatically increase annually by 8%.
                    during the "period of restoration"
         b.   Any other consequentíal loss
                                                                                    b.   Ihe amount of increase wiil be:
                                                                                         (f   )   The Limit of lnsurance for Buildings that
                                                                                                  applied on the most recent of the policy


Page 18 of 25                                                                                                        Form SS 00 07 07 05




                                                     EXHIBIT 1
                                                    Page 25 of 38

                                                                                                        Exhibit 2, Page 37 of 50
                                                                                                             Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2                 Filed 10/09/18            Page 38 of 50



                                                                                     SPECIAL PROPERTY COVERAGE FORM

                     inception date, policy annrversary date,                   a. Building Glass
                     or the date of any other policy change                     b. Glass Expense
                     amending the Buildings |mit, times
                (2) The percentage   of annual increase
                                                                                c. Tenant Glass
                     shown above, expressed as a decimal                   4.   Unless a separate deductible is shown in the
                     ( o8); times                                               Declarations, the deductible applicable to the
                                                                                foilowing Additional Coverages or Coverage
                (3) The number    oT oays srnce the beginning
                                                                                Extensions is $250, whether the coverage is
                    of the current policy year or the effective                 provided under this coverage form, provided
                    date of the mosl recent policy change                       on a separate coverage form or the coverage
                    amending    the Lrmit of lnsurance          for             is provided in a form that includes a package of
                     Buildings, divìded by 365                                  coveÍages, such as a Stretch endorsement:
                Exampie: The applicable Lrmit of Insurance                      a. Accounts Receivable;
                for Buildings is $100,000. The         annual
                percentage increase is B%. The number of                        b. Fine Arts
                days since the beginning of the policy                          c. Outdoor Signs; and
                period (or last policy change) is 146.                          d. "Valuable Papers and Records";
                The amount of increase is.                                 5.   Unless a separate deductible is shown in the
                $100,000X 08 X '146 divided            by 365    =              Declarations, the deductible applicable to the
                $3,200                                                          following Additional Coverages or Coverage
      6. Business Personal Property                    Lirnit                   Extensions is $100, whether the coverage is
                                                                                provided under this coverage form, provided
           Seasonal lncrease
                                                                                on a separate coverage form or the coverage
           a. The Limit ol        lnsurance      for   Business                 is provided in a form that includes a package of
                Personal Property will aulomatically                            coverages, such as a Stretch endorsement:
                increase by 25o/o to provide for seasonal
                variations.
                                                                                a. EmployeeDishonesy;and
           b.   This increase will apply only if all Limits of                  b. Temperature Change.
                lnsurance shown in the Declarations for                    6.   No deductible applies to the following Coverage
                Business Personal Property at          the                      Extensions and Additional Coverages:
                'scheduled premises" is at least lOlo/s ot                      a.   Fire Extinguisher Recharge;
                your average monlhly values during the                          b.   Preservation of ProPertY;
                lesser of:
                                                                                c.   Fire Department Service Charge;
                (1) The 12 months immediately preceding                         d.   Business lncome, Extra Expense, Civil
                    the date the physical loss or physical                           Authority and Extended Business lncome;
                    damage occurs. or
                                                                                e.   Arson Reward: and
                (2) -l-he period
                               of time you have been in
                    business as of the date the physical
                                                                                .
                                                                                f    Lock and Key Replacement
                    loss or physical damage ôccurs.                        7.   The Deductible applicable to the         followìng
                                                                                Additional Coverages is the policy deductible
 D.   DEDUCTIBLES
                                                                                or the deductible shown in the Declarations for
      1.   We will not pay for physical loss or physical                        the following coverage:
           damage     in any one      occurrence untíl the
                                                                                a.   EquipmeniBreakdown;
                              or physical darnage
           amount of physical loss
           exceeds the Deductible shown in the                                  b.   Ordinance or Law Coverage; and
           Declarations. We will then pay the amount of                         c. Leasehold lmprovements.
           loss or damage in excess of the Deductible up
           to the applicable Limit of lnsurance
                                                                           8.   Each deductible applicable to this policy shall be
                                                                                applied separately but only     to the coverage
      2.   Except   as   othenrvise listed,   the
                                            deductible                          specified, and the total deductible for all lossæ   in
           applicable to Additional Coverages and                               any one     occurrence shall     be the    highest
           Coverage Extensions is the Special Property                          deductible amount that applies to the occurrence.
           Coverage Form is $250                                      E.   PROPERTY LOSS CONDITIONS
      3.   A $250 deductible applies to the following                      1.   Abandonment
           Glass Coverages, unless Glass Coverage                is
                                                                                There can be no abandonment of any property
           provided under a separate coverage form:
                                                                                to us.

Form SS 00 0? 07 05                                                                                               Page 19 of 25




                                               EXHIBIT 1
                                              Page 26 of 38

                                                                                              Exhibit 2, Page 38 of 50
                                                                                                   Notice of Removal
Case 6:18-cv-01785-MC                            Document 1-2       Filed 10/09/18                Page 39 of 50



 SPECIAL PROPERTY COVERAGE FCIRM

     2.   Appraisal                                                        h.   Send us a srgned, sworn statement of loss
          lf we and you disagree on the amount of loss,                         oontaining the rnformation we request to
          either may make written clemancl for an                               investigate the claim You must clo this
          appraisal of the loss, ln that event, each party                      within 60 days after our reqnest. We will
          t¡riii seic¡i a ¡nmnaiani anri rmnarliat ânnrârcar
                                              !,sr sFF¡ úrúú¡
                                                                                qr rnrrir¿ vnr r u¡rih   ihc nenacqanrt ínrmq
                                                                                                                        '-r¡"-
                                                                                --Ír    i t
          The two appraisers will select an umpire lf                      i.   Cooperate with us in the investigation or
          they cannot agree, either may request that                            settlement of the claim
          selection be made by a judge of a court having                   j.   Hesr"rme part or all oi your "operations" as
          jurisdiction.      The       appraisers    will   state               quickly as possible
          separately the amount of loss.
          lf they fail to agree, they witt
                                                                      4.   LegalAction Against {Js
                                                    submit their
          differences to the umpire. A decision agreed to
                                                                           No one may bring a legal action against us
              a-., t.,^ '.,;ll L^ Li^i:^^
          hr¡ qily                                                         under this insurance uniess:
          vy       rvvv vvilt utr utituti¡g C^-L
                                            È'iruti -^r.....irr.
                                                    u<lity w¡i¡.
          a.   Pay its chosen appraiser; and
                                                                           a.   There has been fuli compliance with all of
                                                                                the terms of this insurance; and
          b.   Bear the other expenses of the appraisal                    b.   The action is brought within 2 years after
               and umpire equally
                                                                                the date on which the direct physical loss
          lf there is an appraisal, u,e will still retain our                   or physical darnage occurred.
          right to deny the claim.                                    5.   Loss Payment
    3.    Duties ln The Event Of Loss Or Damage                            ln the eveni of physical loss or physical
          You must see that the following are done in the                  damage covered by this policy.
          event of loss of or damage to Covered Property:                  a.   At our option we will either:
          a.  Notify the police if a law may have been                          (1) Pay the value of physically lost or
               broken.                                                              physically damaged property, as
          b.   Give us prompt notice of the physical loss                              described ín paragraph d. below;
               or physieal damage. lnclude a description                        i2ì    Ëay ihe cosl c;f i-epairing or replacing
               -l¡L^ lile pruÍJetry
               ur         ---.--a
                                    :
                                    tf tvotveo                                         the    physically lost        or
                                                                                                                   physically
          c.   As soon as possible, give us deseription of                             damaged property, plus any reduction
               how, when and where the physical loss or                                in value of repaired items;
               physical damage occurred.
                                                                                {3} Take all or any part of the property at
          d.   Take all reseasonable steps to protect the                              an agreecl or appraÍsed value; or
               Covered Property from further damage by                                 Repair, rebuilcl or replace the property
                                                                                {4}
               a Covered Cause of Loss. lf feasible, set                               with other property of like kind and
               the damaged property aside in the best                                  quality
               possible order for examination. Also, keep
               a record of your expenses for emergency                     b.   We will give notice of our intentions within
               and temporary repairs, for consideration in
                                                                                30 days after we ¡eceive the                     sworn
               the settlement of the claim.                                     statement of loss

               This will not increase the Limits of lnsurance.
                                                                           c. -financial
                                                                               We will not pay you more than your
                                                                                              interest in the Covered Property.
         e. At our request, give us                   complete
                                                                           d.   We will determine the value of Covered
               inventories       of the          damaged    and
                                                                                Propeñy as follows:
               undamaged property. lnclude quantities,
               costs, values and amount of loss claimed.                        {1} At replacement cost (without deduction
         f.                                                                            for depreciation), excepl as provided in
               Permít us to inspect the property and records
                                                                                       (2) through {7) below
               proving the loss or damage. Also permit us to
               take samples of damaged property              for
                                                                                       (af You may make a claim for physical
               inspection, testing and analysis.                                            loss or physical damage covered
         S. lf    requested, permit  us to question you                                       by this insurance on an            actual
               under oath at such times as may be                                             cash value basis insiead of on a
               reasonably required about any matter                                           replacement cost basis. ln the
               relating to this insurance or your clalm,                                      event you elect to have physical
               including your books and records" ln such                                      loss or physical damage settled on
               event, your answers must be signed,                                            an actual cash value basis, you
                                                                                              may still make a claim on a

Page 20 of 25                                                                                               Form SS 00 07 07 05




                                                    EXHIBIT 1
                                                   Page 27 of 38

                                                                                                 Exhibit 2, Page 39 of 50
                                                                                                      Notice of Removal
Case 6:18-cv-01785-MC                 Document 1-2            Filed 10/09/18          Page 40 of 50



                                                                      SPECIAL PROPERTY COVERAGE FORM

                       replaçement cost basis if you                         (c) Household contents, except
                       notify us of your intent to do so                         personal property in apaftrnents or
                       withrn 180 days after the physical                           rooms furnished by you as landlord.
                       loss or physical damage.                        (4) Glass at the cost of replacement with
                {b) We will not pay on a replacement                       safety glazing material if required by
                    cost basrs for any physical loss or                      law.
                    physical damage:                                   (5)   "Tenants' lmprovements                       and
                    (¡) Until the    physically lost or                      Betterments" at:
                          physrcally damaged property                        (a) Replacement cost            if    you   make
                          is actually       repaired     or                         repairs promptly.
                          replaced; and                                      (b) A proportion of your original cost          if
                    (ii) Unless       the repairs        or                         you do not make repairs promptly.
                          replacement     are made      as                          We will determine the proportionate
                          soon as reasonably possible                               value as follows:
                          after the physical loss        or                         (i)   Multiply the original cost by the
                          physical damage
                                                                                          number    of   days from the
                   However, if the cost to repair or                                      physical loss or physical
                   replace tlre damaged property is                                       damage to the expiration of
                   $2,50û or less. we will settle the                                     the lease; and
                   loss according to the provisions of                              (ii) Divide the amount determined
                   Paragraphs d.(1Xa) and d.tf Xb)                                       in (i) above by the number of
                   above whether or not the actual                                       days from the installation of
                   repair or replacement is complete                                      improvements to the expiration
               {c) We will not pay more for physical                                      of the lease
                   loss or physical damage on a                                     lf your lease       contains   a   renewal
                   replacement cost basis than the                                  option, the expiration of the renewal
                   least of:                                                        option period    will replace the
                   (i)    The cost to replace, on   the                             expiration   of the lease in this
                          same premises, the physically                             procedure.
                          lost  ofphysically damaged                         (c) Nothing, if others pay for repairs         or
                          property with other praperty of                           replacement-
                          comparable material and
                                                                       (6) "Valuable Papers and Records", at the
                          quality and which is used for                      cost of:
                          the same plrrpose; or
                   (ii) The amount you actually                              {a) Blank materials for reproducìng the
                                                                                    records; and
                        spend that is necessâry to
                          repair or replace the physically                   {b} Labor to transcribe or copy the
                                                                                    records.
                          lost or physically damaged
                          property.                                    {7} "Money" and "Securities",
           {2} lf the Actual Cash Value - Buildings                        (a| "Money" at its face value, and
               option applies, as shown in the
               Declarations, paragraph (1) above                           (b) "Securities" at their value at the
               does not apply to Buildings, lnstead,                           close of business on the day the
               we will determine the value of                                       loss is discovered.
               Buildings at actual cash value"                         (8) The value of United States Government
           (3) The following property at actual cash                       lnternal Revenue taxes and custom
               value:                                                      duties and refundable state and local
                                                                           taxes paid or fully determined on the
               {a) Manuscripts;
                                                                             following property held for sale will not be
               {b} Works of art, antiques         or   rare
                                                                             considered in determining the value of
                   articles, including etchings, pictures,
                                                                             Covered Propefy:
                   statuary, oblects of marble, bronzes,
                   porcelains and bric-a-brac                                (a) Distilled spirits;
                                                                             (b) Wnes;


 Form SS 00 07 07 05                                                                                       Page 21 of25




                                           EXHIBIT 1
                                          Page 28 of 38

                                                                                    Exhibit 2, Page 40 of 50
                                                                                         Notice of Removal
Case 6:18-cv-01785-MC                           Document 1-2                    Filed 10/09/18               Page 41 of 50



 SPECIAL PROFERTY COVERAGE FORM

                  (c) Rectified products; or                                           f"    We may eleci to defend you agaínst suits
                  (d) Beer                                                                   arising from claims of owners of proþerty.
                                                                                             We will do ihis at our expense.
             {9} Applicable to Accounts Receivable.
                  lal    lfrr .,*,
                                                                                       g.    We wrll pay for covered physical loss or
                  lqt                9qt I h^+
                              y vq ' ^áñ         r^^'
                                           I t9! qvuut'r^,^1,¡
                                                        qlç¡y çùtqut¡ot
                                                               ^-+^¡\l;^h                                                   )----        ...-
                                                                            I
                                                                                             prlyùrLär udili.lgr wrurilr JU uayb  ¡lrtËl
                                                                                                                                  -4--   wË
                        the amount of the       accounts
                                                                                             receive the sworn statement of loss, if:
                        receivable outstanding as 0f the
                        time of physical loss or physical                                    (1) You have complied with all of            the
                        damage the following method will                                             terms of this policy; and
                        be used:                                                             (2)     (a) We lrave reaclted agreentertt with
                        (i)    Determi¡re the total of the                                               you on the amount of loss, or
                               average monthly value of                                              (b) An appraisal award has been   made,
                               aîcOUntS receivable              fer    12
                                                                                       h.    The loiiowrrrg r;or¡diirc¡n appires i.o any ioss
                               months immediately preceding                                  payment for Extra Expense,
                               the month in which the direct
                               physical loss            or     physical                      We will deduct from the totaf              Extra
                               damage occurred; and                                          Ëxpense to be paid:

                        (ii) Adjusi ihe total                                               (f   )   The salvage value that remains of any
                                                      determined in
                               paragraph       (i)   above for any                                   property bonghi     for temporary    use
                               normal fluctuations          the in                                   during the Period of Restoration, once
                               value of accounts receivable                                          business operations are resumed; and
                               for the month in which the                                    (2| Any Extra Expense that is paid for by
                               direct physical loss or physical                                      other insurance
                               damage occurred                for    any          6.   Recovered Property
                               demonstrated variance from
                               the average of that month
                                                                                       lf either you or we rÈcover any propedy afler
                                                                                       loss settlement thai paûy rnust give the other
                  (b) The foliowing will be deducted                                   prompt notice At your option, you may retain
                      from the total value of accounts                                 the property Butthen you must return to us the
                      receivable, however that ,ralue is                               amor:nt we ¡:air.i io yau for ihe property. We will
                        established;                                                   pay recovery expenses and the expenses to
                        (i)    The value of the accounts for                           repair the recovered property, subject to the
                               wlriclr tlrere is no plrysical loss                     Limits of lnsurance
                               or physical damage;                                7.   Resumption of Operations
                        (ii)   The value of the accounts that                          ln the event of physical loss or    physical
                               you are able to re-establish or                         damage at the "scheduled premises" you must
                               collect;                                                resume all or part of your "operations"             as
                        (ii) A value to allow for             probable                 quickly as possible.
                               bad debts that you                    are               We will reduce the a¡nount of your:
                               normally unable to collect, and
                                                                                       a.   Business lncome loss, other than Extra
                        (iv)   All   unearned interest               and                    Ëxpense, to the extent you can resume
                               services charged.                                            your "operations", in whole or in part, by
      e.     Our payment for physical loss of         or                                    using damaged or undamaged property
                                                                                            (includlng merchandise or stock) at the
             physical damage          to personal property
                                                      of
                                                                                            "scheduled premises" or elsewhere.
            others will only be for the account of the
            owners of the property We may adjust                                       b.   Extra Ëxpense loss to the extent you can
            losses with the owners of physically lost or                                    return "operations"           to     normal   and
            physically damaged property if other than                                       discontinue such Extra Expense.
            you. lf we pay the owners, such payment                               8.   Vacancy
            witl satisfy your claims against us for the                                a.   Deseription of Terms
            owners' property.                                                               (1) As used in this Vacancy Condition, the
             We will not pay the owners more than their                                              term building and the term vacant have
             financial inte¡est in the Covered Property                                              the meanings set forth in Paragraphs.




Page 22   o1 25                                                                                                        Form SS 00 07 07 05




                                                      EXHIBIT 1
                                                     Page 29 of 38

                                                                                                           Exhibit 2, Page 41 of 50
                                                                                                                Notice of Removal
Case 6:18-cv-01785-MC                    Document 1-2          Filed 10/09/18             Page 42 of 50



                                                                               SPECIAL PROPERTY COVERAGE FORM
             (a)and (b) below                                   F.   PROPËRTY GENERAL CONDITIONS
                 (a) When this policy rs ìssued to a
                     tenant, and with respect to that
                                                                     1.   Control of Property
                                                                          Any act or neglect of any person other than
                      tenant's interest        in   Covered               you beyond your direction or control will not
                      Property, building means the unit
                                                                          affect this insurance.
                      or suite rented or leased to the
                      tenant, Such building is vacant                     The breach of any condition of this Coverage
                      when it does not contain enough                     Form at one or more localions will not affect
                                                                          coverage at any location where, at the time of
                      business personal property to                       physical loss or physical damage, the breach
                      conduct cusiomary operations.
                                                                          of condition does not exist.
                (b) When this policy is issued to the                2.   Mortgage Holders
                    owner or general lessee of a
                      building, building rneans the entire                a. The term mortgage holder includes trustee_
                      building Such building is vacant                    b. We will pay for covered physlcal loss of or
                      unless     al   least 31% of its total                   physical damage to buildings or structures
                      square footage is:                                       to each mortgage holder      shown in the
                      (il   Rented to a lessee or sub-                         Declarations in their order of precedence,
                            lessee and used by the lessee                      as interests may appèar.
                            or sub-lessee to conduct iis                  c-   The mortgage holder has the right            to
                            customary operations; and/or                       receive loss payment even if the mortgage
                      (ii) Used by the building                                holder has started foreclosure or similar
                                                    owner to
                        conduct customary operations.                          action on the building or structure.

        (2) Buildings under construction or renovation                    d.   lf we deny your claim because of your acts
            are not considered vacant                                          or because you have failed to comply with
                                                                               the terms of this policy, the mortgage
        b. Vacancy Provisions                                                  holder will still have the right to receive
          lf the building where physical loss or                               loss payment if the mortgage holder:
          physical damage occurs has been vacant
                                                                               {1} Pays any premium due under this
          for more than 60 consecutive days before                                 policy at our request if you have failed
          that physical loss or physical            damage                         to do so;
          occurs:
                                                                               {2} Submits a signed, swom statement of
           {1} We will not pay for any physicai loss or                            loss within 60 days afrer receiving notice
               physical damaç¡e caused by any of the                               from us of your failure to do so; and
               following even if they are Covered                              (3) Has notified us of any change in
               Causes of Loss.                                                     ownership, occupancy or substantial
               {a) Vandalism;                                                      change in risk known to the mortgage
                                                                                    holder,
               {b) Sprinkler leakage, unless you had                           All of the terms of this policy will then apply
                   protected the system against
                                                                               directly to the mortgage holder.
                     freezing,
               (c) Building glass breakage;                               e. lf we pay the mortgage holder for any
                                                                               physical loss or physical damage and deny
               (d) Water damage;                                               payment to you because of your acts or
                                                                               because you have failed to comply with the
               {e} Theft; or                                                   terms of this policy:
               (f)   Attemptecl theft.
                                                                               {1} The mortgage holder's rights underthe
           {2) With respect to Covered Causes of                                   mortgage will be transferred to us to
               Loss other than those listed in b.(1Xa)                             the extent of the amount we pay, and
               through b.(1Xf) above, we will reduce                           (2) The mortgage holder's rights to recover
              the amount we would otheruvise pay for                               the full amount of the mortgage holder's
              the physical loss or physrcal damage                                 claim will not be impaired,
              by 15%
                                                                               At our option, we may pay to the mortgage
                                                                               holder the whole principal on the mortgage
                                                                               plus any accrued interest. ln this event,
                                                                               your mortgage and note will be transferred
                                                                               to us and you will pay your remaining
                                                                               mortgage debt to us.
Form SS 00 07 07 05                                                                                          Page 23 of 25




                                             EXHIBIT 1
                                            Page 30 of 38

                                                                                         Exhibit 2, Page 42 of 50
                                                                                              Notice of Removal
Case 6:18-cv-01785-MC                               Document 1-2          Filed 10/09/18                 Page 43 of 50



 SPECIAL PROPERTY COVERAGE FCIRM

           f.    lf we cancel this policy, we will give written             2.   "Computer Equipment" means "computers",
                 notice to the mortgage holder at least:                         "peripheral devices", "media", and manuals
                (1) 10 days before the effective date of                         that aro purchased io be used in conjunction
                     cancellation if we cancel for your non                      with hardware and "software"
                     -^,,-^^'      ^i --^-;.   .- ^,                       a     r^^,,-¡-J-.i¡¡r                      i-;r-¡;--              ^- t duludl
                                                                                                                                                  ^-¿..-l
                     Pqyt I rEt tr vt Pt9r I [ut¡ tr vt                    v.     vuur rrtt rsrr    il tsd|è   dI     ll I lltdllul     ^¡
                                                                                                                                      ì ul   ál

                (2) 30 days before the effective date of                         valid original which is intended to deceive and
                    cancellation if we cancel for anv other                      to be taken as the onginal.
                     reason.                                               4.    "Data" means informatlon or facts stored in a
          g.    lf we elect nst to renew this poliey, we will                    "computer's" rrìemory, on "software" or on
                give written notice to the mortgage holder                       "media"
                at least 10 days before the expiration date                5.    "Finished Stock" means stock you have
                of this policy.                                                  man¡.¡factured
     3.   No Benefit to Bailee                                                   "Finished Stock" àoes not include stock you
          No person or organization, other than you,                             have rnanufactured that is held for sale on the
          having custody of Covered Property will benefit                        premises of any retail outlel insured under this
          from this insurance                                                    policy
     4.   Policy Period, Coverage Territory                                €.    "ltilanagei-" mea¡'ìs         ä     peÍson sei-ving in a
          Underthis form.
                                                                                 directorial capacity               for a limited liability
                                                                                 company
          a. We cover             physical loss           or   physical
                                                                           7.    "Media" means the material used solely with
                damage commencing:
                                                                                 the "computer" or "peripherai device" upon
                (1) During the policy period shown in the                        which "software" or "dâta" is stored, such as
                    Declarations; and                                           'tapes, CD-ROMs or disks
                (2) !/iihin the coverage ter;'itory o¡-, wiih              8.     "Menrber" ¡llean$ an owrler of a limiteci iiabiliiy
                    respect to property in transit, while it is                  company represented                   by il-s membership
                    between points               in
                                             the coveraqe                        rnterest. whrr also mav serve as a "manãoer",
                    territory
                                                                           9.    "Messenger" means you, any any of your
                But we do not cover physícal loss or                             partners or any employee while having care
                physical damage that is also covered by a                        and custody of the propeÍty outside your
                preceding policy.                                                premises
          b.    The coverage territory is:                                 10. "Money" mean$.
                (1) The United States of America (including                      a.   Currency, coins and bank notes whether or
                    its territories   and possessions);                               not in current use; and
                (2) Puerto Rico; and                                             b.   Travelers checks, registered checks and
                {3} Canada.                                                           money orders heid for sale to the public.
     5.   AdditionalGonditions                                             11. "Operations" means your business activities
          The following conditlons apply to paragraph                          occurring at the "scheduled premises" and
                                                                                 tenantability of the "scheduled premises".
          4.5.u., Forgery Additional Coverage:
                                                                           12. "Period      of     Restoration" nreans                the period of
          a.    We will treat mechanically reproduced
                                                                                 lime that:
                facsimile signatures the same as
                handwritten signatures.                                          a.   Begins with the date of direct physical loss
          b.                                                                          or physical damage caused by or resulting
                You must include with your proof of loss
                any instrument involved in that loss, or, if
                                                                                      from a Covered Cause of Loss at the
                                                                                      "scheduled premises", and
                that is not possible, an affidavit setting
                forth the amount and cause of loss,                              b.   Ends on the date when:
          c.
          The Goverage Territory is revised to cover                                  (1) The property                 at the "scheduled
          loss you sustain anywhere in the world-                                     ,    premises" should be repaired, rebuilt
G.   PROPERTYDEFINITTONS                                                                   or replaced with reasonable speed and
                                                                                           similar quaiity;
     1.   "Compuler" means a progrãmmable electronìc
          device that can store, retrieve and process                                 {2} The cJate when your business                                      is
          "data".                                                                           resumecj at a new, permanent location.


Page 24 of 25                                                                                                       Form SS 00 07 07 05




                                                           EXHIBIT 1
                                                          Page 31 of 38

                                                                                                      Exhibit 2, Page 43 of 50
                                                                                                           Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2              Filed 10/09/18              Page 44 of 50



                                                                                SPECIAL PROPERTY COVERAGE FORM

             "Period of Restoratlon" does not include                f   9. "Specified Cause of Loss" means the following;
             any increased period required due to                           Fire; lightning; explosion, windstorm or hail:
             enforcement of any law that.
                                                                           smoke; aircraft or vehicles; riot or civil
        a.   Regulates the constructian, use or reparr,                    commotion, vandalism; leakage from fire
             or   required the tearing down            of   any            extinguishing eguipment; sinkhole collapse;
             property; or                                                  volcanic action; falling objects; weight of snow,
        b.   Regulates the prevention, control, repatr,                    ice or sleet; water damage.
             clean up or restoration of environmental                      a.   Sinkhole collapse means the sudden
             damage.                                                            sinking      or   collapse    of land into
        The expiration date of thrs polrcy will not cut                         underground empty spaces created by the
        short the "period of restoration"                                       action of water on limestone or dolomite. lt
    l3. "Peripherai Device" means any physical unit                             does not include the cost            of   filling
                                                                                sinkholes.
        used to operate the "computer' that cannot be
        used for purposes other than as part of the                        b.   Falling obiects does not include loss of or
        computer's system, such as tape or disk                                 damage to:
        drives, printers, or modems                                             (1) Personalproperty in the open;or
    14. "Perishable Stock" means personal property:                             {2} The interior of a building or structure,
       a.    Maintained under controlled conditions for                             or property inside a building or
             its preservation; and                                                   structure, unless the roof or an outside
                                                                                     wall of the building or structure is first
       b.    Susceptible    to   physical loss   or   physical
                                                                                     damaged by a falling object.
             damage     if the controlled conditions
             change.                                                       c. Waier damage means accidental
                                                                                discharge or leakage of water or steam as
    lS. "Pollutants and Contaminants" means any
                                                                                the direct result of the breaking or cracking
        solid, liquid. gaseous or thermal irritant or                           of any part of a       system or appliance
        contaminant, including smoke, vapors, soot,
                                                                            containing water oÍ steam.
        fumes, acids, aikalis, chemicals and waste, or
        any other material which causes or threatens                20. "Suit" means a civil proceeding and includes:
        to cause physical loss, physical damage,                           a. An      arbitration proceeding        in    which
       impurity    to   property,   unwholesomeness,                            damages are claimed and to which you
       undesirability, loss of marketability, loss of use                       must submit or do submit with our consent;
       of property, or which threatens hunlan health                            or
       or welfare. Waste includes materials to be                          b. Any other       alternative dispute resolution
       recycled, reconditioned or reclaimed.                                    proceeding in which damages are claimed
    16. "Scheduled Premises" nreans any premises                                and to which you submit with our consent,
        listed by location address in the Scheduled                 21    . "Tenant lmprovements          and    Betterments"
        Premises section of the Declarations.                              means fixtures, alterations, installations or
   i7. "securities" means negotiable and                                   additions made a part of the Building you
       nonnegotiable instruments or contracts                              occupy but do not own and that you cannot
       representing either "money'' or other property                      legally remove; and
       and includes:                                                       a. Which are made at your expense; or
       a. Tokens, tickets      except Lottery Tickets,                     b. That you acquired from the prior tenant at
            revenue and ôther non-postage stamps                                your expense.
            whether or not in current use; and
                                                                    22. "Theft" means the act of stealing.
       b.   Evidences of dei:t issued in connection
            with credit or charge cards, which are not              23.    "Valuable papers and records" means
            of your own issue,                                             inscribed, printed or written documents,
                                                                           manuscripts or records, including abstracts,
       but does not include "money"''                                      books, deeds, drawings, films, maps or
   18. "Soflware" ryreans instructions or programs that                    mortgages.
       are stored on "media" and which instruct the                        But "valuable papers and records" does not
       hardware as to hr¡w to process "data"                               mean "money" and "securities", "data" and
                                                                           "software" or the materials on which the "data"
                                                                           and "software" is recorded.

Form SS 00 07 07 05                                                                                           Page 25 of 25




                                             EXHIBIT 1
                                            Page 32 of 38

                                                                                             Exhibit 2, Page 44 of 50
                                                                                                  Notice of Removal
Case 6:18-cv-01785-MC                      Document 1-2          Filed 10/09/18             Page 45 of 50




                                                                                                                      tr
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,


                                               SUPER STRETCH

  This endorsement modifres insurance provided under the following:

                                           STANDARD PROPERTY COVER,AGE FORM
                                            SPECIAL PROPERTY COVERAGE FORM

 Except as othen¡'¡ise stated in thÌs endorsenrent, the                           loss of or physical damage to your computer
 terms and conditions of the policy apply to the insurance                        systems.
 stated below                                                                     This Additional Coverage is subject to the
 A. The following    changes apply to the Standard                                provisions of Computers and Media, Form
     Property Coverage Form, Additional Coverages,                                SS 04 41, with the exception of the Limit of
     4.4., or to the Special Property Coverage Form,                              lnsurance provision contained in that form.
     Additional Coverages, 4.5..                                                  Computers and Media, Form SS 04 41 is
     L Blanket Coverage Limit of lnsurance                                        made a part of this policy whether or not
        The following AdditionalCoverage is added;                                Computers and Media coverage is indicated
                                                                                  in the Declarations.
         We will pay up to          $150,000    in   any   one
                                                                             c.   Debrís Removal
         Õccurrence as a Blanket Coverage Limit of
         lnsurance to apply at each "scheduled premises"                          Within the Blanket Coverage Limit of
         to apply to sum of all covered loss under the                            lnsurance, we will pay for increases under
         coverages described in this section 4,1.a.                               Debris Removal additional limit, G.4.b-
         through 4.1.f. arisin¡¡ out of a single Covered                     d.   Personal Property of Others
         Cause of Loss occurrence You may apportion
         this Limit among tlrese coverages as you choose.
                                                                                  Within the Blanket Coverage Limit of
                                                                                  lnsurance, we will pay for direct physical
         This Limit of lnsurance is rn addition to any other                      loss of or physical damage to personal
         Limit of lnsurance that may be provided by this                          properiy of others that is in your care,
         policy for these coverages
                                                                                  custody or control.
         a.   Accounts Receivable
                                                                                  This Additional Coverage is subject to the
              Within the Blanket Coverage Limit of                                provisions of Personal Property of Others,
              lnsurance, we will pay for direct physical                          Form SS 04 45, with the exception of the
              loss of or physical damage to your records                          statement concerning Limit     of   lnsurance
              of accr¡unts receivable receivable on or                            applicable to Personal Property of Others
              away from yoLrr ''scheduled premises",                              shown in the Declarations, contained in that
              including while in transit                                          form. Personal Property of Others, Form
              This Additir¡nal Coverage is subject to the                         SS 04 45 is made a part of this           policy
              provisions of Accounts Receivable, Form                             whether or not Personal Property of Others
              SS 04 39, with the exception of the Limit of                        coverage is indicated in the Ðeclarations.
              Insurance provision contained in that form                     e.   Temperature Change
              Accounts Receivable, Fornl SS 04 39 is
              made a part of this policy whether or not                           Within the Blanket Coverage Limit of
              Accounts Recervable coverage is indicated                           lnsurance, we will pay fgr direct physical
              in the Declarations                                                 loss of or physical damage to perishable
                                                                                  stock caused by or resulting from a change
        b.    Computers and Media                                                 of temperature or contamination by a
              Within the Blanket Coverage Limit of                                refrigerant.
              lnsurance, we will pay far direct physical

 FormSS 0474AgDT                                                                                                 Page   I   of   6
                                                     (O 2007, The Hartford




                                              EXHIBIT 1
                                             Page 33 of 38

                                                                                          Exhibit 2, Page 45 of 50
                                                                                               Notice of Removal
Case 6:18-cv-01785-MC                                         Document 1-2                               Filed 10/09/18          Page 46 of 50




              This additional coverage is subject to the                                                         b.   The delertrrirraliotr of lhe autount of loss,
              provisions of the Temperature Change,                                                                   st¡ch as taking inventory, or auditing
              Form SS 04 46, with the exception of the                                                                business records
              Limit of lnsurance provision contained in                                                     4.   Computer Frar¡cl
              that form Temperature Change, Form
              qQ     n/   /^      io     m¡¡.la       ô
                                                      q       Aâl             thi^                               The followirrg Additi<¡nal Coverage is added:
                          av      ru     ¡tleuç               Perr     ^ç
                                                                       vt     ttrtù     ^^li^,,
                                                                                        lrv[uy
              whether             or not Temperature                                  Change                     We will pay up to $5,000 in any one occurrence for
              coverage is indicated in the Declarations                                                          physical loss of or physical damage to "money",
                                                                                                                 "qpnr rritiee" arrd nthcr nrnnertr¡ her¿inn inf¡insir:
         Í.   Vaiuabie Fapers anci Recorcis                                                                                                - -i-"t    -"  9 "'-""-'-
                                                                                                                 value resulting clirectly from computer fraud.
              Within the Blanket Coverage Limit of                                                               Computer fraud means any act of stealing property
              lnsurance, we will pay for direct physical
                                                                                                                 followinq and directlv related to the use of anv
              ioss of or physicai damage to your vaiuaþie
                                                                                                                 computer to fraudulently cause a transfer of that
              papers and records on or away from your
              trc¡ha¡l¡   rla¡l        nramicac't             in¡l¡   r¡lin¡ ¡9                   ì^
                                                                                                                 property from inside your premises        or from   a
                                       lJrvr r¡ruue       r   ,r rvtssll           Yv! ¡lls
                                                                                  '^,l"'il^       ¡¡ t
                                                                                                                 bankrng instrtutron or similar safe depository, to a
              transit.                                                                                           person (other than a "messenger") outside those
              This Additional Coverage is subject to the                                                         premises or to a place outside those premises.
              provisions           of the Valuable Papers and                                                    This Limit of lnsurance is in addition to any other
              Records Coverage in form SS 04 47, with the
                                                                                                                 Limit of lnsurance that may be providèd by this
              exception of the Limit of irrsumnee provision                                                      policy for this coverage.
              contained in that form. Valuable Papers and
              Records Coverage, Form SS 04 47 ls made                                                       5.   Employee Dishonesty (including ERISA)
              a part of this policy whether or not Valuable                                                      The following Additional Coverage Is added:
              Papers and Records coveråge is indicated in                                                        We will pay up to        $25,0û0 in any one
              the Declarations.                                                                                  occurrence as a Limit of lnsurance to cover loss
    2.   Brands and Labels                                                                                       from ernplclyee dishonesty This includes
         The following Additional Coverage is added:                                                             ERISA coverage This Limit of lnsurance is in
         ln the event of covered physical loss or physical                                                       addition to any other Lirnit of lnsurance that may
         rleru¡ena fn mornhan¡lica thaf iq hrandorl nr                                                           be provrded try thrs policy for this coverage,
         labeled, we will take all or part of the physically                                                     This Additional Coverage {s subject to the
         damaged property at an agreed or appraised                                                              provisions cf the Employee Dishonesty
         value and we will pay for;                                                                              Coverage, Form SS 04 42,witlt the exception of
         a.   Expenses you incur to.                                                                             the Limit of lnsurance provision conlained in that
              (1| Stamp salvage on the merchandise or                                                            [urr¡r Errr¡rl<;yee Dislrorresty Cuverage, Forrrt
                                                                                                                 SS 04 42 is made a pari of this policy whether
                  its containers, if the stamp will not                                                          or not Employee         Dishonesty Coverage is
                    physically damage the merchandise, or
                                                                                                                 indicated in the Declarations
              (2)   Remove the brands or labels, if doing
                    so will not physically damage the                                                       6.   Fine Arts
                    merchandise. You must relabel the                                                            The followirrg Additional Coverage is added:
                    merchandise and its containers to                                                            We will pay up to $25,000 in any one
                    comply with the law.                                                                         occurrence as a Limit of lnsurance at each
         b.   Any reduction in the salvage value of the                                                          "scheduled premises" to apply to Fine Arts. This
              physically damaged merchandise as the                                                              Limit of lnsurance is in addition to any other
             result of the removal of the brand or label.                                                        Limit of lnsurance that may be provided by this
         This Additional Coverage is included within the                                                         policy for this coverage.
         Business Personal Property Limit of lnsurance.                                                          This Addilional Coverage is subject to the
   3.    Claim Expenses                                                                                          provisicns of Fine Arts Coverage Form, Form
         The following AdditionalCoverage is added:                                                              SS 04 22, with the exception of the following:

         ln the event of covered loss or physical damage,                                                        a.   The requirement contained under Paragraph
         we will pay up to $10,000 in any one occurrence                                                              A.1., Under A Coverage, to list and describe
         as an additional Limit of lnsurance to cover                                                                 Fine Arts in the Declarations or Schedule is
         reasonable expenses incurred by you at our                                                                   deleted when Fine Arts are covered under
         specific request to assist us in:                                                                            this Stretch endorsement, and
         a.  The investigation of a claim or suit, or                                                            b.   The Limit of lnsurance provision does not
                                                                                                                      apply

Page 2 of 6                                                                                                                                  Form SS 9474 09 87




                                                                      EXHIBIT 1
                                                                     Page 34 of 38

                                                                                                                               Exhibit 2, Page 46 of 50
                                                                                                                                    Notice of Removal
Case 6:18-cv-01785-MC                      Document 1-2            Filed 10/09/18        Page 47 of 50




           c.   Paragraph 0.1. ValuatÌon       is deleted and              This additional coverage is subject to the
                replaced by the following'                                 provisions   of
                                                                                       Off-Premises Utility Services -
                The value of Fine Arts will be the market                  Direct Damage, Form SS 40 18, with the
                value at the time of physical loss or physical             exception    of the Utility Services Limit of
                darnage                                                    lnsurance contained in that form. Off-Premises
          Fine Arts Coverage, Form SS O4 22 ts made a                      Utility Services - Direct Damage, Form SS 40
          part of this poliey wheiher or not Fine Arts                     18 is made a part of this policy, whether or not
          Coverage is indicated in the Declaralions.                       Off-Premises Utility Services - Direct Damage
                                                                           coverage is indicated in the Declarations.
    7.    Forgery
                                                                       10. Outdoor Signs
          The following Additional Coverage is added.
                                                                           The following Additional Coverage is added and
          We will pay up to $25,000              in ãny one                supersedes any other coverage for signs in this
          occurrence as a Limit of lnsurance to cover loss                 policy:
          from forgery of covered instruments, money
          orders, credit cards, and counterfeit money                      We will pay up to full value of outdoor signs at
          This Limit of lnsurance is in addition to any other              each "scheduled premises"      to   cover direct
          Limit of lnsurance that may be provided by this                  physical loss of or physical damage to outdoor
          policy for this coverage                                         signs.

          This Additional Ccverage is sublect to the                      This Additional Coverage is subject to the
          provisions of Forgery Coverage, Form SS 04                      provisions of Outdoor Signs, Form SS 04 44,
          86, with the exception of the Lirnit ol Insurance               with the exception of the Limit of lnsurance
          provision contained in that        form                         provision and paragraph E. of that form.
                                                        Forgery
          Coverage, Form SS 04 86 is made a part of this                  Outdoor Signs, Form SS 04 44 is made a part of
          policy, whether or not Forgery Coverage is                      this policy whether or not Outdoor         Signs
          indicated in the Declarations.                                  coverage is indicated in the Declarations.
   8.     Laptop Computers - Worldwíde Coverage                        11. Pairs or Sets
        The following Additional Coverage is added;                        The following Additional Coverage is aclded:
        We will pay up to $'10,000 in any one occurrence                  lf pairs or sets of stock are damaged by a
        as a Limit of lnsurance to apply to laptop, palmtop,              Covered Cause of Loss, we will pay any
        personal digital assistants {PDAs), and similar                   reduction in value of the undamaged parts of
        portable computer equtpment and accessories                       such damaged pairs or sets"
        anywhere in the world. including while in transit.                As used in this Additional Coverage, the terrn
        This Limit of lnsurance is in addition to any other               stock means merchandise held in storage or for
        Limit of lnsurance that may be provided by this                   sale, raw materials, and goods in-process or
        policy for this coverage                                          finished.
        Limitation: We will not pay for direct physical                   This coverage is included within the Business
        loss or physical damage caused by, resulting                       Personal Property Limit of lnsurance.
        from, arising out of the theft of this property                12. Property at Other Premises
        which in transit as checked baggage.                               The following AdditionalCoverage is added:
        This Additional Coverage is subject to the                        We will pay up to $10,000 in any one
        provisions of Computers and Media,                                occurrence to extend coverage for Business
        Form SS 04 41, with the exception of the Limit                    Personal Property at any premises not
        of lnsurance     provisron contained    in that   form.           described in the Declarations.
        Computers and Media, Forrn SS 04 41 is made
                                                                          This includes property that you have sold under
        a part of this policy whether or not Computers
                                                                          an installation agreement and your responsibility
        and Media        coverage    is     indicated   in   the
                                                                          continues until the property is accepted by the
        Declarations
                                                                          customer.
   9.   Off-Premises Utility Services - Direct Damage
                                                                          This Extension does not apply to:
        ïhe following Additional 0overage is added:
                                                                          a.   Property in the care, custody or control of
        We will pay up to $25,000 in any                     one               your salespersons;
        occurrence as a Limit of lnsurance to apply at
        each "scheduled premises" to cover direct                         b.   Property at any fair or exhibition;
        physical loss of or physical damage to Covered                    c.   Property in transit; or
        Propeny caused by or resulting from                  the          d.   Property temporarily stored at any premises
        interruption of utility servtces                                       not deécribed in the Declaraiions.


Form SS   04740907                                                                                            Page 3 of 6




                                              EXHIBIT 1
                                             Page 35 of 38

                                                                                        Exhibit 2, Page 47 of 50
                                                                                             Notice of Removal
Case 6:18-cv-01785-MC                      Document 1-2             Filed 10/09/18                   Page 48 of 50




        This Limit of lnsurance is in addition to any other                  lhls Additional Coverage ts subject to the terms
        Limit of lnsurance that may be provided by this                      and conditions of this policy with the exception
        policy for this coverage                                             of
    13. Salespersons' Samples                                                Paragraph El.1.f., Power Failure,                        of    the
        The following Additional Coverag6 is aclcled:                        $tandard Property Coverage Form and
        We will pay up to $5,000 in any one occurrence                       a. Paragraph B-1.d. Power Failure, of the
        as an additional Limit of lnsurance to extend                            Special Property Coverage Form; and
        D..^;-^^-   h------r   n-,---J..                                     L        ñ--^,-^-L       Þ     L ltì   t^t-.+^- Ul aL^ cr--l--J
        EUùil  tEùÐ rEt ðUildt r¡uptily    l(, r.tJvet                       ú,       rq¡dVtolJrru,r.tr,Fr¡
                                                                                                         '          Vvdlcl! -f tll€ ütólluélu
        a.    Samples of your stock in trade (including                               Property Coverage Form and Paragraph
              containers); and                                                        8.1,f.(4), Water, of the Special Property
                                                                                      llnr¡crane     Fnrlrt
        b.  Simílar property of others;
                                                                             THIS IS NOT FLOOD INSURANCE
        but only while such property is in:
                                                                                 wiii noi pay íor watei o¡ other rrateriais iirat
                                                                             'v^'ie
        a- Your      custody while acting            as a   sales            overflow frorn  a sump when the overflow is
              representative; or                                             caused by any flood This applies regardless of
       b.     ln the custody of your sales representatives                   the proximity crf the floocl to Covered Property.
              or agents.                                                     Flood includes lhe accumulation of surface
    '14. Sewer and Drain Back Up                                             walei, waves, tides, iidal waves, overflow of
                                                                             streams or other bodies of water, or their spray,
       The following AdditionalCoverage is added:
                                                                             all whether driven by wind or not that enters the
       We will pay for direct physical loss or physical                      sewer or drarn system.
       damage to Covered Property at the "scheduled                    16.   Tenant Building and Business Personal
       premises" solely caused by water that backs up                        Property Coverage - Required by Lease
       from a sewer or drain.
                                                                             The following Additional Coverage is added:
       This coverage is included within the Covered                          Ihe                                              in any one
                                                                                        maximurn we will pay
       Property Limits of lnsurance.

       THIS IS NOT FLOOD INSURANCË
                                                                             lliT;'"-1"",i:l.l:nf'],:,::,",11'':l'r::":i::-^:î
                                                                             úViiiy  iV UiiCU,- Pf¡yÞ¡Udl rvÞü vr u¡ PllrrÐlUql
                                                                             damage     to Building and Business Personal
       We will not pay for water or other materials that                     Property   for which you have a contractual
       back up from any sewer or drain when it is                            responsibility to insure This includes building
       caused by any flood. This applies regardless of                       fixtures, machinery and equipment.
       the proximity of the flood to Covered Property                  17. Transit Property                   in the Care of Carriers for
       Flood includes the accumulation of surface                          Hire
       water, waves, tides, tidal waves, overflow of
       streams or other bodies of water, or their spray,                     The following AdditionalCoverage is added:
       all whether driven by wind or not.                                    We will pay up to      $10,000 ln any one
   15. Sump Overflow or Sump Pump Failure                                    occurrence as a Limit of lnsurance to apply to
                                                                             direct physical loss of or physical damage to
       The following Additional Coverage is added;
                                                                             property while in transit at your risk.
       The maximum we will pay is $25,000 in any one                         This Addítional Coverage is subject to the
       occurrence for any loss, including loss of                            provisions of Transit Propedy in the Care of
       Business lncome or Extra Ëxpense, resulting                           Carriers for Hire, Form SS 04 30, with the
       from physical loss or physical damage to                              exception of the l.imit of lnsurance provision
       Covered Propeûy that is caused by or resulting                        contained in that form. Transit Property in the
       from water that overflows due to the failure of a                     Care of Carriers lcr Hire, Form SS û4 30 is
       sump pump, sump pump well, or any other type                          made a part of this policy whether or not Transit
       of system designed to remove subsurface water                         Property in the Care of Carriers for Hire is
       from the foundation areã to operate if the failure                    indicated in the Declarations.
       is directly or indirectly the result of a Covered               18, Unauthorized Business Card Use
       Cause of Loss. Failure means an abrupt
       cessation of normal functioning. This Limit of                        The following Ad<jit¡onalCoverage is added:
       lnsurance is the maximum we will pay                                  The maximum we will pay in any             one
       regardless of any other coverage provided                             occurrence is $5,000 as a Limit of lnsurance to
       under this policy.



Page 4 of 6                                                                                                         Form SS    04740907



                                                  EXHIBIT 1
                                                 Page 36 of 38

                                                                                                   Exhibit 2, Page 48 of 50
                                                                                                        Notice of Removal
Case 6:18-cv-01785-MC                   Document 1-2          Filed 10/09/18         Page 49 of 50




           cover loss resulting from           the theft or                     availaþle for this coverage under this
           unauthorized use of your Business Credit, Debit                      policy
           or Charge Cards, tncluding the reasonable legal
           expenses you tncur
                                                                  2.   Outdoor Property
           ïhe Business Credit, Debit or Charge Cards                  ln the Outdoor Property Coverage Extension,
           must be issued to you or registered in your                 the most we will pay in any one occurrence is
           name or the business narne
                                                                       increased to $25,000, but not more than $1,000
                                                                       for any one tree, shrub or plan{.
           Limitation. We wilf not pay for the theft or
           unauthorized use of Business Credit. Debit or
                                                                  3.   Personal Effects
           Charge Cards entrusted to others or your                    ln the Personal Effects Coverage Extension, the
          employees.                                                   most we will pay in any one occurrence is
  B. The following   changes apply to the Standard                     increased from $10,000 to $25,000 at each
                                                                       "scheduled premises."
     Property Coverage Form, Coverage Extensions,
     4.5., or to the Special Properly Coverage Form,                   The Limit of lnsurance stated above is the
     Coverage Extensions, 4,6, 'Ihe Lrmits of lnsurance                maximum Limit of lnsurance available for this
     stated in the paragraphs below replace the Limits of              coverage under this policy.
      lnsurance stated in the Standard Property Coverage          4.   Property Off-Premises
     Form or the Special Property Coverage Form forthe
     coverages provided under this section Except as
                                                                       ln the Personal Property Off-Prernises
                                                                       Coverage Extension, the most we will pay in any
     othen¡rrise stated, any other Limit of lnsurance                  one occurrence in subparagraph 4.6.h.(2) is
     purchased under this policy as an option for the                  increased from $2,500 to $25,000.
     following coverages is in addition to the Limit of
     lnsurance stated below:                                   C. The following     changes apply only          if   Business
                                                                  lncome and Extra Expenses are covered under this
     1.   Newly Acquired or Constructed Property                  policy. These changes apply to the Standard
          The following changes are made to           Newly       Property Coverage Form, Additíonal Coverages,
          Acquired or Constructed Property.                       4.4., or to the Special Properly Coverage             Form,
          a.   Building                                           Additional Coverages, 4.5.:
               (1) The nrost we will pay rn any one               1. Business lncome Extension for Off-Premises
                   occurrence in subparagraph (1) is                   Utility Services
                   increased from $500,000 to $1,000,000               The following Additional Coverage is added:
                   at each premises
                                                                       We will pay up to $25,000 in any                   one
               {2) The Limit of lnsurance stated above is              occurrence as a Limit of lnsurance to apply at
                   the maximum l-imit of lnsurance                     each "scheduled premises" to cover loss of
                   available for this coverage under this              Business lncome and Extra Expense caused by
                   poticy"                                             or resulting from the interruption of utility
          b.   Business Pe¡sonal Property                              services, This Limit of lnsurance is in addition
               (f ) The most we will pay in any one                    to any other Limit of lnsurance that may be
                                                                       provided by this policy for this coverage.
                    occurrence in subparagraph (2) is
                   increased from $250,000 to $500,000 at              This additional coverage is subject to the
                   each premises                                       provisions of Business lncome Extension for
               (2) The Limit of lnsurance stated above is              Off-Premises Utility Services, Form SS 04 19,
                   the maximum Limit of lnsurance                      with the exception of the Limit of lnsurance
                   available for this coverage under this
                                                                       provision contained in that form. Business
                   policy                                              lncome Extension For Off-Premises Utility
                                                                       Services, Form SS 04 19 is made a part of this
          c.   Business lncome and Extra Expense                       policy whether or not Business lncome
               (1) lf Business lncome or Extra Expense is              Ëxtension For Off-Premises Utility Services
                   provided under this policy, the most we             coverage is indicated   in   the Declarations.
                  will pay rn any one occurrence in               2.   Business lncome Extension for Web Sites
                   subparagraph   (3)    is
                                          increased from
                                                                       The following AdditionalCoverage is added:
                   $50,000 to $500,000 at each premises
               (2) The   Lirnitol lnsurance siated above is            We will pay up to $50,000 in any one occurrence
                  the       maxrmurn Limit of lnsurance                as a Limit of lnsurance to cover loss of Business
                                                                       lncome you sustain due            to the necessary

Form SS 04740907                                                                                              Page 5 of 6




                                               EXHIBIT 1
                                              Page 37 of 38

                                                                                   Exhibit 2, Page 49 of 50
                                                                                        Notice of Removal
Case 6:18-cv-01785-MC                          Document 1-2                   Filed 10/09/18            Page 50 of 50




         interruption of business operations caused by or                     D.   The following changes apply to Paragraph E.5.d.,
         resulting from direct physical loss of or physical                        Loss Payment, r¡f the $tandard Property Coverage
        damage            to your Web Site operation at                 the        Form and the Special Property Coverage Form:
        premises of a vendor acting as your service
        provider, Such interruption must be caused by or
                                                                                   1,   Valuation Changes
                                                                                        The follnr¡-¿ino -are ar!¡Jed fo Par.acr:oh ç.5.d.:
        lesi¡ii Ílom a Cc:vereci Cause oÍ Loss.
        a. Coverage Time Period                                                         (10)Commodity Stock
             We will only pay for loss yor-r sustain during                                 We will determine the value of merchandise
             the 7 day period immediately following the                                     arrü raw ntatetials that ale bought and sold
             fÌrst '12 hours after the Covered Cause of                                     at an established market exchange. We will
               Loss.                                                                        detelrilirre lhe value at.
        b.     Conditions                                                                   {a) The posted ñìarket price as of the time
                                                                                                  and place clf loss;
               This nnrrerana ennlicc nnlrr'
                                                                                            {b}   t-ess eliscounts given and expenses you
               {l   )   lf you have a back-up copy of your Web                                    otheruvise wouid have had
                        Page stored at a location other than the
                                                                                        (11)"Finished Stock"
                        site of the Web Site vendor.
               (2) To the extent that Business lncome                    is
                                                                                            We wrll cletermine the value of goods that
                        permanently lost.                                                   yoii have manirfactured at the selling price
                                                                                            less discounts given and expenses you
        This Limit of lnsurance is in addition to any other                                 otherwise wouid have had
        Limit of lnsurance that may be provided by this
        policy for this coverage.                                                       {12}lll'lercantile Stock - Sold
   3.   Business lncome From Dependent Properties                                           We will determine the value of goods you
                                                                                            have sold but not delivered at the selling
        The following Additional Coverage is added:                                         price less discounts given and expenses
        We will pay up to $50,000 in any                                one                 you otlteruise would have had
        occurrence as a Limit of lnsurance to apply loss
        nf   Pr ¡cinocc     lnnnma   an¡{   Fwlrc    Fvnanca ¡ge
                                                     È^Pvr         Àr ra fn

        direct physical damage at the premises of a
        dependent pÍoperty caused by or resulting from a
        Covered Cause of Loss. This Limit of Insurance
        is in addition to any other Limit shown in                      the
        Declaratlons for speclflc Dependent Properties
        This additional coverage                is   subject       to   the
        provrsrons of tsus¡ness lncome from Dependent
        Properties, Form SS 04 78, with the exception
        of the Limit of lnsurance provision contained in
        that form. Business lncome from Dependent
        Properties, Form SS 04 78 is made a part of this
        policy whether or not Business lncome from
        Ðependent Properties coverage                  is indicated      in
        the Declarations.
        There           is no    requirement         for    Dependent
        Properties to be scheduled for the coverages
        provided by this Stretch endorsêment to apply.
   4.   Extended Business lncome
        Extended Business lncome                             Additional
        Coverage, paragraph 4.¡.(l Xbxii) of the
        Standard Property Coverage Form and
        paragraph 5.r.(1)(b)(ii) of the Special Property
        Coverage Form is amended to read as follows:
        {b}   90 consecutive days after the                           date
              determined in (a) above



Page 6 of 6                                                                                                         Form SS 04 74 09 07




                                                      EXHIBIT 1
                                                     Page 38 of 38

                                                                                                      Exhibit 2, Page 50 of 50
                                                                                                           Notice of Removal
